                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                        CIVIL ACTION NO. 3:16-CV-00608-GNS-RSE


SAMANTHA D. (ROWELL) COMMINS,
Individually and as Next Friend, Natural Parent
and Legal Guardian of N.C. and E.C., Minor Children,
and as Personal Representative and Ancillary Administratrix
of the Estate of SAMUEL JACK COMMINS, Deceased                                        PLAINTIFF


v.


GENIE INDUSTRIES, INC.                                                             DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on the plethora of motions filed by Plaintiff and Defendant.

Defendant has filed: (1) a motion for summary judgment on Plaintiff’s substantive claims (DN

164); (2) motions to exclude four of Plaintiff’s expert witnesses (DN 157, 160, 161, 162); (3) two

motions to exceed page limits (DN 159, 166); and (4) a motion for partial summary judgment on

punitive damages (DN 167). Plaintiff has filed: (1) a motion to partially strike the testimony of

two of Defendant’s expert witnesses (DN 169); (2) a motion to exceed the page limit (DN 182);

(3) a motion for leave to seal (DN 183); and (4) a motion for leave to file a sur-reply and to

supplement (DN 197). The motions are ripe for adjudication. For the reasons that follow: the

parties’ motions to exceed the page limit (DN 159, 166, 182) and Plaintiff’s motion for leave to

seal (DN 183) are GRANTED; Defendant’s motion for summary judgment (DN 164) is

GRANTED IN PART and DENIED IN PART; Defendant’s motion for partial summary

judgment (DN 167), all parties’ motions to exclude each other’s expert witnesses (DNs 157, 160,

161, 162, 169), and Plaintiff’s motion for leave to file a sur-reply (DN 197) are DENIED.


                                                1
                                    I.     BACKGROUND

       In August 2014, Samuel Jack Commins (“Decedent”) was hired as an electrician helper by

Kellogg Brown & Root (“KBR”). (Def.’s Mot. Summ. J. 13, DN 164; Pl.’s Resp. Def.’s Mot.

Summ. J. 4, DN 180). On the night of September 25, 2015, Decedent was working with fellow

employee David Sanchez (“Sanchez”) installing supports and conduit beams at a facility using a

Model S-85 boom lift (“S-85) manufactured by Defendant Genie Industries, Inc. (“Genie”) to

reach high places in the facility. (Def.’s Mot. Summ. J. 3, 13; Pl.’s Resp. Def.’s Mot. Summ. J. 5;

Berry Dep. 180:3-4, Aug. 15, 2018, DN 164-2).

       Shortly after midnight, Sanchez left the worksite to work on another project. (Sanchez

Dep. 124:10-19, 126:15-20, Aug. 29, 2018, DN 165-15). When Sanchez returned less than 30

minutes later, he found Decedent mortally wounded in the basket of the S-85, approximately 23

feet in the air pinned between the control panel of the basket and an overhanging beam. (Sanchez

Dep. 128:8-9, 134:18-23, 136:10-22).

       On September 22, 2016, Plaintiff brought this products liability action against various

defendants including Genie. (Compl. ¶ 8, DN 1). Plaintiff asserts products liability claims based

on strict liability, gross negligence, and negligence against Genie. (Am. Compl. ¶¶ 34-58, DN 68).

       On July 7, 2019, Genie filed several motions: (1) a motion for summary judgment; (2)

motions to exclude four of Plaintiff’s expert witnesses; (3) two motions to exceed page limits; and

(4) a motion for partial summary judgment on punitive damages. (Def.’s Mot. Summ. J. 41, DN

164; Def.’s Mot. Exclude Test. 33, DN 157 [hereinafter Def.’s Mot. Exclude Smith]; Def.’s Mot.

Exclude Test. 25, DN 160 [hereinafter Def.’s Mot. Exclude Rasnic]; Def.’s Mot. Exclude Test. 16,

DN 161 [hereinafter Def.’s Mot. Exclude Razer]; Def.’s Mot. Exclude Test. 10, DN 162

[hereinafter Def.’s Mot. Exclude Brady]; Def.’s Mot. Exceed Page Limit 2, DN 159; Def.’s Mot.

Exceed Page Limit 2, DN 166; Def.’s Mot. Partial Summ. J. 25, DN 167). On that same day,
                                                2
Plaintiff moved to partially strike Genie’s expert opinions. (Pl.’s Mot. Strike 22, DN 169). On

September 17, Plaintiff moved to exceed the page limit and to seal her responses to Genie’s

motions for summary judgment. (Pl.’s Mot. Exceed Page Limit 4, DN 182; Pl.’s Mot. Seal 3, DN

183). Lastly, Plaintiff moved for leave to file a sur-reply and to supplement an expert witness’

qualifications for this Court’s consideration on Genie’s motion to exclude the expert. (Pl.’s Mot.

Leave File Sur-Reply & Suppl. 7, DN 197).

                                    II.     JURISDICTION

       The Court possesses diversity jurisdiction over this matter as the Plaintiff is a resident of

Alabama, Genie is a Washington corporation doing business in Kentucky, and the amount-in-

controversy as pleaded exceeds $75,000, in this wrongful death suit. See 28 U.S.C. § 1332(a)(1);

(Am. Compl. ¶¶ 2-5, 8).

                                     III.    DISCUSSION

       A.      Defendant’s Motions to Exclude Expert Testimony/Plaintiff’s Motion to Strike

       Plaintiff’s main contention in this products liability case is that the S-85 manufactured by

Genie was defectively designed. In support of this assertion, Plaintiff claims that the S-85 should

have been equipped with an “anti-entrapment device”—i.e., some kind of physical barrier or alert

system to prevent an operator working in the basket of the lift from becoming pinned between the

basket and an obstruction. (Pls.’ Mot. Summ. J. 2). Before addressing Genie’s summary judgment

motions asserting in part that the S-85 was not defectively designed, the Court must determine

whether the challenged expert testimony will be admissible at trial. Genie seeks to exclude four

of Plaintiff’s expert witnesses—Kevin Smith, Russ Rasnic, Steven Brady, and Chester Razer.

Plaintiff correspondingly moves to partially strike the testimony of two of Genie’s expert

witnesses.



                                                3
        “Admissibility in federal court, including the admissibility of expert testimony, is

determined by federal standards even when a case such as this one is tried in diversity.” Guthrie

v. Ball, No. 1:11-cv-333-SKL, 2014 WL 11581410, at *3 (E.D. Tenn. Oct. 10, 2014) (citing Legg

v. Chopra, 286 F.3d 286, 290 (6th Cir. 2002)). Fed. R. Evid. 702 permits testimony relating to

technical or specialized knowledge where it will assist the trier of fact to determine a fact in issue.

As a prerequisite, such evidence must meet the following criteria:

        (a)      the expert’s scientific, technical, or other specialized knowledge will help
        the trier of fact to understand the evidence or to determine a fact in issue;
        (b)      the testimony is based on sufficient facts or data;
        (c)      the testimony is the product of reliable principles and methods; and
        (d)      the expert has reliably applied the principles and methods to the facts of the
        case.

Fed. R. Evid. 702(a)-(d); see also Fed. R. Evid. 702, Advisory Comm. Note to 2000 Amendment

(“[N]o single factor is necessarily dispositive of the reliability of a particular expert’s testimony.”).

        Under this rule, the trial judge is the gatekeeper to ensure that expert testimony satisfies

the requirements of reliability and relevance. Mike’s Train House, Inc. v. Lionel, L.L.C., 472 F.3d

398, 407 (6th Cir. 2006) (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999)). As

the Sixth Circuit has further noted:

        Parsing the language of [Fed. R. Evid. 702], it is evident that a proposed expert’s
        opinion is admissible, at the discretion of the trial court, if the opinion satisfies three
        requirements. First, the witness must be qualified by “knowledge, skill, experience,
        training, or education.” Second, the testimony must be relevant, meaning that it
        “will assist the trier of fact to understand the evidence or to determine a fact in
        issue.” Third, the testimony must be reliable.

In re Scrap Metal Antitrust Litig., 527 F.3d 517, 528-29 (6th Cir. 2008) (citations omitted).

“Experts are permitted wide latitude in their opinions, including those not based on firsthand

knowledge, so long as ‘the expert’s opinion [has] a reliable basis in the knowledge and experience




                                                    4
of the discipline.’” Jahn v. Equine Servs., PSC, 233 F.3d 382, 388 (6th Cir. 2000) (second

alteration in original) (quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592 (1993)).

        The Court’s role is to examine “not the qualifications of a witness in the abstract, but

whether those qualifications provide a foundation for a witness to answer a specific question.”

Smelser v. Norfolk S. Ry. Co., 105 F.3d 299, 303 (6th Cir. 1997) (internal quotation marks omitted)

(quoting Berry v. City of Detroit, 25 F.3d 1342, 1351 (6th Cir. 1994)). “Rule 702 directs courts to

focus on the reliability of expert testimony, rather than the ‘credibility and accuracy’ of that

testimony.” Superior Prod. P’ship v. Gordon Auto Body Parts Co., 784 F.3d 311, 323 (6th Cir.

2015) (quoting Scrap Metal, 527 F.3d at 529). “An expert may base an opinion on facts or data in

the case that the expert has been made aware of or personally observed. If experts in the particular

field would reasonably rely on those kinds of facts or data in forming an opinion on the subject,

they need not be admissible for the opinion to be admitted.” Fed. R. Evid. 703.

        In Daubert, the U.S. Supreme Court identified a non-exhaustive list of factors a trial court

may consider in evaluating an expert’s proposed testimony. Daubert, 509 U.S. at 592. These

factors include: “(1) whether a theory or technique can be or has been tested; (2) whether the

theory has been subjected to peer review and publication; (3) whether the technique has a known

or potential rate of error; and (4) whether the theory or technique enjoys ‘general acceptance’

within a ‘relevant scientific community.’” Brooks v. Caterpillar Glob. Mining Am., LLC, No.

4:14-CV-00022-JMH, 2016 WL 276126, at *2 (W.D. Ky. Jan. 21, 2016) (quoting Daubert, 509

U.S. at 592-94). “[T]he Daubert factors do not constitute a ‘definitive checklist or test,’ but may

be tailored to the facts of a particular case. . . . Daubert factors ‘are not dispositive in every case’

and should be applied only ‘where they are reasonable measures of the reliability of expert

testimony.’” Scrap Metal, 527 F.3d at 529 (internal citation omitted) (citation omitted).



                                                   5
       “It is the proponent of the testimony that must establish its admissibility by a

preponderance of proof.” Nelson v. Tenn. Gas Pipeline Co., 243 F.3d 244, 251 (6th Cir. 2001)

(citing Daubert, 509 U.S. at 592 n.10). That being said, “[a]ny doubts regarding the admissibility

of an expert’s testimony should be resolved in favor of admissibility.” In re E. I. Du Pont de

Nemours & Co. C-8 Personal Injury Litig., 337 F. Supp. 3d 728, 739 (S.D. Ohio 2015) (citations

omitted); see also Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 758 (8th Cir. 2006) (“Courts

should resolve doubts regarding the usefulness of an expert’s testimony in favor of admissibility.”).

“[R]ejection of expert testimony is the exception, rather than the rule . . . .” Scrap Metal, 527 F.3d

at 530 (citation omitted).

               1.      Defendant’s Motions to Exclude Expert Testimony

                       a.      Kevin Smith - Engineer

       Genie seeks to exclude the testimony of Kevin Smith (“Smith”) because it believes that he

lacks the requisite qualifications and experience in certain areas to opine as to whether the S-85

was defectively designed. (Def.’s Mot. Exclude Smith 18, 23-26; Def.’s Reply Mot. Exclude Test.

2-7, DN 191 [hereinafter Def.’s Reply Mot. Exclude Smith]). Genie further contends that the

uncertainty about the specifics of the accident and Smith’s method for reaching his conclusions

render his opinions unreliable. (Def.’s Mot. Exclude Smith 18-21, 26-31; Def.’s Reply Mot.

Exclude Smith 7-9, 12-14).

                               i.      Qualifications

       Smith is a registered and licensed professional engineer with a bachelor’s degree in

mechanical engineering and a master’s degree in mechanical and aerospace engineering

specializing in design and manufacturing. (Def.’s Mot. Exclude Smith Ex. 45, at 3, DN 158-21

[hereinafter Smith Rep.]). Smith is a trained and licensed operator of boom-type mobile aerial



                                                  6
work platforms like the S-85. (Smith Rep. 3). Smith has 39 years of engineering experience

related to the design, safety, operation, and testing of a broad spectrum of self-propelled aerial

work platforms and truck mounted aerial work platforms, and has participated as a member of

committees which have developed the nationally recognized safety codes and standards relating

to aerial work platforms. (Smith Rep. 3). Smith currently provides consulting services in

mechanical engineering safety. (Smith Rep. Ex. A, at 1). He worked as the principal mechanical

engineer at Triodyne, Inc., a safety and design engineering firm that conducted investigations of

consumer and industrial product-related accidents and design, safety analysis, and testing of

machinery with consideration of human factors. (Smith Rep. Ex. A, at 3). Smith has an extensive

history working for and volunteering at organizations specializing in engineering safety and giving

lectures and producing papers on the topic. (Smith Rep. Ex. A, at 2-5).

       Based on the Court’s review, Smith has the pertinent educational and professional

experience to proffer expert testimony in this case. Smith possesses scientific, technical, and other

specialized knowledge that will help the trier of fact understand the evidence and determine factual

issues. See FRE 702(a). He is aware of the industry’s knowledge of and response to the issue of

entrapment deaths, like the one at issue here, and also has knowledge of the feasibility of

mandating the inclusion of an anti-entrapment device on all boom lifts. (Smith Rep. 10-42). Smith

can assist the jury in understanding the world of boom lifts.

       Genie attempts to discount Smith’s experience with “secondary guarding devices” 1 by

pointing to very nuanced and specific experiences that Smith does not have with these devices.




1
 Genie uses this term on the premise that “the primary means of avoiding entrapment and overhead
hazards is the [S-85] operator, who, consistent with Genie’s warnings and instructions, must
evaluate the job site for potential overhead hazards, identify the overhead hazards, and avoid the
overhead hazards.” (Def.’s Mot. Summ. J. 8).
                                                 7
(Def.’s Mot. Exclude Smith 18, 23-26; Def.’s Reply Mot. Exclude Smith 1-7, 11). This same kind

of argument was rejected in Faughn v. Upright, Inc., No. 5:03-CV-000237-TBR, 2007 WL 854259

(W.D. Ky. Mar. 15, 2007). For example, Genie takes issue with Smith’s inexperience with actually

designing a secondary guarding device, similar to the Movants’ argument in Faughn that the expert

at issue “never designed aerial lift platforms.” (Def.’s Mot. Exclude Smith 18); Faughn, 2007 WL

854259 at *2. As this Court noted, “[t]he law does not require that an admissible expert have every

conceivable qualification, only that his background provides a proper foundation for testimony

which will ‘assist the trier of fact in understanding and disposing of issues relevant to the

case.’ . . . The law does not require [an expert to] be the most qualified expert conceivable . . . .”

Faughn, 2007 WL 854259, at *1, 3. As in Faughn, Smith is “an engineer who intends to testify

about . . . engineering aspects of a particular machine.” Id. at *2. More importantly, Genie has

not refuted the specific qualifications mentioned earlier that render Smith qualified to testify as an

expert in this case. In sum, “[i]n a products liability action, an expert witness is not strictly

confined to his area of practice, but may testify concerning related applications; a lack of

specialization does not affect the admissibility of the opinion, but only its weight. In fact, courts

have held that an expert witness need not have experience working in the specific industry he

testifies about.” Id. at *4 (internal quotation marks omitted) (citations omitted).

        Genie attempts to unduly narrow the inquiry by discussing Smith’s purported lack of

experience with guarding devices. Smith is a veteran of the boom lift industry, which qualifies

him to discuss safety features pertaining to boom lifts like the S-85. See Surles ex rel. Johnson v.

Greyhound Lines, Inc., 474 F.3d 288, 294 (6th Cir. 2007) (“It is of little consequence to questions

of admissibility that [an expert] lack[s] expertise in the very specialized area [the challenger

defines] . . . .” (citations omitted)).



                                                  8
                                ii.    Reliability

         Courts apply the following factors in addressing a challenge in particular to an engineer’s

reliability:

         Did the expert attempt to construct or produce design drawings for suggested safety
         measures? Did the expert test his suggested design changes? Did the expert test
         the allegedly defective product? Did the expert conduct the proper test and did the
         expert conduct that test properly? Was the expert’s opinion subject to peer review?
         Have other manufacturers employed a design consistent with the expert’s
         suggestions? Did the expert consider the effect of his suggested design changes on
         the functionality of the product? Did the expert develop his suggested product
         redesign only for purposes of litigation? Did the expert consider all of the facts
         bearing on his opinion as well as industry standards?

29 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 6269.5 (2d ed.

Aug. 2019 update) (citations omitted).

                                       (a)     Facts and Data Relied Upon

         After being retained, Smith made two visits to the scene just more than a year after the

incident. (Smith Rep. 4, 6). On the first visit, the subject S-85 was still in the position where it

was at the time of the accident. (Smith Rep. 4). Smith took photos, videos, and measurements

and operated the S-85 to check the travel, boom, and platform functions. (Smith Rep. 4). On the

second visit, Smith inspected the S-85 and took photos. (Smith Rep. 6). In his report, Smith

provides a factual summary of the accident based on his firsthand investigation and review of

various discovery materials pertinent to this case, including testimony and exhibits. (Smith Rep.

6-10).

         Smith’s disclosed opinions are based on sufficient facts and data. See Fed. R. Evid. 702(b).

Smith examined the accident scene, operated the subject S-85, and took photos, videos, and

measurements. (Smith Rep. 4-6). Included throughout the entirety of Smith’s report are references

to exhibits and the testimony of other individuals involved in this case. (Smith Rep. 4-42). Smith



                                                  9
also has provided industry data regarding the issue of entrapment deaths and the industry’s

response to it. (Smith Rep. 19-34).

       Genie asserts that Smith lacks sufficient knowledge about the specific facts of the case to

opine that an anti-entrapment device would have prevented the accident. (Def.’s Mot. Exclude

Smith 20-21). Admittedly, there was no eyewitness to the fatal event. Regardless, making

educated postulations as to what exactly happened is precisely what expert witnesses do. Though

Genie provides a laundry list of circumstances about the accident which are unknown to Smith

(and everyone else, for that matter), Genie does not explain how details beyond Smith’s ken

destroy the validity of his opinions.      Throughout Smith’s report, he cites to his firsthand

investigation of the scene of the accident and supporting testimony and exhibits in the record.

(Smith Rep. 4-42). Given that the industry and Genie itself tout the effectiveness of anti-

entrapment devices no matter the circumstance, the uncertainty of the precise details of Decedent’s

demise does not preclude Smith’s opinions. (Smith Rep. 22, 24-25, 27, 37; Pl.’s Resp. Def.’s Mot.

Summ. J. Ex. 8, DN 180-9; Pl.’s Resp. Def.’s Mot. Summ. J. Ex. 9, DN 180-10). Genie’s attempt

to discredit Smith’s use of other instances of entrapment deaths to support his opinion is similarly

unavailing. In forming his opinion, Smith has relied on entrapment incidents to support his belief

that entrapment issues were known in the industry. (Smith Rep. 20-34); see Fed. R. Evid. 703 (“If

experts in the particular field would reasonably rely on those kinds of facts or data in forming an

opinion on the subject, they need not be admissible for the opinion to be admitted.”).

       Genie argues that Smith must conduct his own personal testing to support his opinions.

(Def.’s Mot. Exclude Smith 27-29; Def.’s Reply Mot. Exclude Smith 7). However, “[w]here [an

expert’s] method of reaching his conclusions is thoroughly tested and well accepted in the . . .

engineering community, . . . actual testing on the [product] is unnecessary to satisfy the reliability



                                                 10
of [the expert’s] opinion.” Faughn, 2007 WL 854259, at *4. Smith’s method of reaching his

conclusions is based on accepted engineering safety principles and the boom lift industry’s own

identification, testing, and remedying of the entrapment death issue. Like in Faughn, personal

testing is not required here. See also Mackenzie v. JLG Indus., Inc., No. 3:13-CV-01046-TBR,

2014 WL 7375546, at *7 (W.D. Ky. Dec. 29, 2014) (“[T]esting is not a prerequisite to

admissibility.”); Cummins ex rel. C.A.P. v. BIC USA, Inc., No. 1:08-CV-00019, 2011 WL

1399768, at *6 (W.D. Ky. Apr. 13, 2011) (An “alternative design that has been widely used in

another product can be presumed to have been tested.” (citations omitted)).

                                      (b)    Principles Relied Upon

       Smith explains the engineering and safety principles he relied upon in generating his report.

(Smith Rep. 10-17). Smith first discusses the widely adopted fundamental canon of ethics in

engineering that “[e]ngineers shall hold paramount the safety, health and welfare of the public in

the performance of their professional duties.” (Smith Rep. 10-11). Expounding on this canon,

Smith discusses the well-accepted standard of the “Hierarchy of Control” which is used “[t]o

achieve the greatest effectiveness in product safety . . . .” (Smith Rep. 11-17). Smith correctly

points out that one of Genie’s employees, Senior Director of Product Safety Rick Curtin, has

acknowledged the Hierarchy of Control. (Smith Rep. 17; Curtin Dep. 22:5-20, 212:17-219:4, Aug.

16, 2018, DN 157-3).

       Genie’s challenge to the reliability of Smith’s opinion flies in the face of ample authority

holding that an engineer may base his or her opinion in part on the Hierarchy of Control. (Def.’s

Reply Mot. Exclude Smith 12-13; Pl.’s Resp. Def.’s Mot. Exclude Smith & Rasnic 28 n.7); see,

e.g., Perau v. Barnett Outdoors, LLC, No. 8:17-cv-550-T-JSS, 2019 WL 2145513, at *3-4 (M.D.

Fla. Apr. 24, 2019) (admitting expert’s opinion that a crossbow was defectively designed because



                                                11
it did not provide an adequate safeguard that was “based primarily on the safety hierarchy, which

is well established in the field of engineering . . . .” (citation omitted)); Curbow v. Nylon Net Co.,

Inc., No. 07-3106-CV-S-JCE, 2008 WL 4186919, at *1-4 (W.D. Mo. Sept. 5, 2008) (admitting

expert’s opinion asserting defective design in golf frame and net without any padding on the frame

based on safety hierarchy); Hopkins v. Nat’l R.R. Passenger Corp., No. 08-CV-2965 (NGG)

(RML) 2015 WL 13741721, at *7 (E.D.N.Y. Aug. 20, 2015) (recognizing that many federal courts

“have found the Safety Hierarchy to be sufficiently reliable under Daubert and its progeny”

particularly “in products liability or machine defect cases” (citations omitted)).2

        Smith also references industry standards applicable to boom-supported elevating work

platforms like the S-85. (Smith Rep. 18). Smith reveals that he is a member of ANSI standards

committees for aerial work platforms that attempt to outline minimum requirements for the design

and manufacture of aerial platforms, with the primary object to prevent accidents, which

committees also include Genie employees. (Smith Rep. 18). Smith then discusses the aerial lift

industry’s knowledge about entrapment injuries and deaths. (Smith Rep. 19-20). Smith also cites

the aerial lift industry’s recognition of this issue and its response, which led to the creation of anti-

entrapment devices. (Smith Rep. 20-34).

        Finally, Smith applies the Hierarchy of Control and the industry’s knowledge of and

response to the issue of aerial lift injuries and deaths in concluding that the S-85 was defective for

not possessing an anti-entrapment device. (Smith Rep. 34). Smith also refutes the bases for

Genie’s contentions that the S-85 is safe without an anti-entrapment device and notes that anti-



2
  The Court in Hopkins criticized one of the cases cited by Genie for the proposition that the
Hierarchy of Control is an unreliable method, Jaquillard v. Home Depot U.S.A., No. 10-CV-167
(JRH), 2012 WL 527421 (S.D. Ga. Feb. 16, 2012), to “have taken too narrow of a view of the
Safety Hierarchy” because “[o]ther cases appear to have taken a broad view of the Safety
Hierarchy as having universal application.” Hopkins, 2015 WL 13741721, at *7.
                                                   12
entrapment technology was available at the time of the manufacture of the subject S-85. (Smith

Rep. 35-42).

       Smith’s testimony is based on sufficient facts and data. See Fed. R. Evid. 702(b). Smith

visited the accident site, operated the very S-85 involved here, and collected documentation, and

he extensively references exhibits and the testimony of other witnesses in this case. (Smith Rep.

4-42). Smith also has provided industry data regarding the issue of entrapment deaths and the

industry’s response to it. (Smith Rep. 19-34). Smith’s testimony is the product of reliable

principles and methods, and he has applied his cited principles and methods to the facts of the case.

See Fed. R. Evid. 702(c), (d). Smith has relied on an ethical canon for safety in product design

anchored by the Hierarchy of Control adopted by a plethora of engineering societies. (Smith Rep.

10-17). Smith also relied on the industry’s knowledge of and response to the issue of entrapment

deaths in evidencing his conclusion that the S-85 was defectively designed for its failure to possess

an anti-entrapment device. (Smith Rep. 18-45).

       The Daubert factors identified in Wright & Miller concerning an expert’s testing, methods,

acceptance of opinion, and feasibility of opinion can be answered in the affirmative because of

Smith’s citation to and explanation of the industry’s identification of and response to the issue of

entrapment deaths. The only question that should be answered in the negative, i.e., whether the

expert developed his suggested product redesign only for purposes of litigation, is answered in the

negative—as Smith explained, anti-entrapment devices are widely used in the boom lift industry.

While it is unclear how widespread Smith’s view is that S-85s should automatically be fitted with

an anti-entrapment device as a standard piece of equipment, any lack of consensus would not affect

the application of the Hierarchy of Control and the industry’s data to the reliability of Smith’s

opinion. Even if Smith’s belief that anti-entrapment devices should be mandatorily included on



                                                 13
all boom lifts is not widely held, that conclusion was based on reliable methodology—i.e.,

application of widely accepted engineering principles and the history of the entrapment deaths in

the boom lift industry. See Daubert, 509 U.S. at 594-95 (“The inquiry envisioned by Rule 702 is,

we emphasize, a flexible one. . . . The focus, of course, must be solely on principles and

methodology, not on the conclusions that they generate.” (emphasis added)). Simply because

Plaintiff does not identify another scholarly source specifically concluding that the lack of a

guarding device on S-85s render them defective does not make Smith’s opinion unreliable. More

importantly, the boom lift industry’s identification of and response to entrapment deaths before

the sale of the S-85 at issue in this case supports Smith’s opinion. (Smith Rep. 20-23).

       In sum, Genie’s motion to exclude Smith will be denied.3

                       b.      Russ Rasnic - Engineer

       Genie also raises similar challenges to the proposed expert testimony of Russ Rasnic

(“Rasnic”), whose opinion is that the S-85’s lack of an anti-entrapment device caused Decedent’s

death. (Def.’s Mot. Exclude Rasnic 4-13, 15-23; Def.’s Reply Mot. Exclude Test. 1-2, 3-12, DN

192 [hereinafter Def.’s Reply Mot. Exclude Rasnic]).

                               i.      Qualifications

       Rasnic is a 40-year veteran of the engineering industry who possesses both a bachelor’s

and master’s degree in mechanical engineering. (Rasnic Rep. Ex. A, at 1). Since 2002, Rasnic

has been employed as the director of the forensic division of Ryan Engineering, Inc. (Rasnic Rep.

Ex. A, at 1). Rasnic is a certified aerial lift operator and trainer. (Rasnic Rep. Ex. A, at 2). Rasnic



3
  While Genie makes a one-sentence assertion that the inclusion of Smith’s opinion alongside
Rasnic’s would be duplicative in violation of Fed. R. Evid. 403, this argument also lacks merit
because Smith and Rasnic are testifying about different issues. (Def.’s Mot. Exclude Smith 31-
32). Smith opines the S-85 is defectively designed, while Rasnic’s opinions address causation.
(Smith Rep. 42-45; Def.’s Mot. Exclude Test. Ex. 3, at 33, DN 160-3 [hereinafter Rasnic Rep.]).
                                                  14
has experience with evaluating anti-entrapment devices for litigation and accident investigation

purposes. (Rasnic Dep. 175:23-185:11, Mar. 6, 2019, DN 158-20). Based on his educational

background, Rasnic is qualified to offer expert testimony in this case.

       Rasnic possesses scientific, technical, and other specialized knowledge that will help the

trier of fact understand the evidence and determine a fact in issue. See Fed. R. Evid. 702(a). Rasnic

is an experienced forensic engineer who has evaluated anti-entrapment devices on boom lifts and

can explain the functionality of an anti-entrapment device. (Rasnic Rep. 8-12). Rasnic also

conducted a real-life simulation of Decedent’s accident in multiple scenarios, with and without

anti-entrapment devices, which will potentially assist the jury in understanding an incident no one

witnessed and in demonstrating anti-entrapment devices. (Rasnic Rep. 12-30).

       As with Smith, Genie’s first argument is that Rasnic’s opinions are unreliable because he

does not possess certain qualifications, such as a medical degree. (Def.’s Mot. Exclude Rasnic 4-

5, 15-18; Def.’s Reply Mot. Exclude Rasnic 3-8). As before, “[t]he law does not require that an

admissible expert have every conceivable qualification, only that his background provides a proper

foundation for testimony which will ‘assist the trier of fact in understanding and disposing of issues

relevant to the case.’ . . . The law does not require [an expert to] be the most qualified expert

conceivable . . . .” Faughn, 2007 WL 854259, at *1, *3. Rasnic is a longtime forensic engineer

with specific experience with boom lifts who will provide the jury with an opinion that the fatal

injury was preventable with the use of an anti-entrapment device.

       Genie’s contention that a biomechanical degree is necessary to testify regarding causation

is similarly unavailing.    To the contrary, a forensic engineer can reliably consult and use

biomechanical literature and principles to assist in forming opinions even without having a

biomechanical degree. (Def.’s Reply Mot. Exclude Rasnic 3-5); see Faughn, 2007 WL 854259,



                                                 15
at *4 (“In a products liability action, an expert witness is not strictly confined to his area of practice,

but may testify concerning related applications.” (internal quotation marks omitted) (citations

omitted)); see also Burgett v. Troy-Bilt LLC, No. 12-25-ART, 2013 WL 3566355, at *5 (E.D. Ky.

July 11, 2013) (finding a mechanical engineer competent to testify regarding biomechanics).

                                ii.      Reliability

        After providing a detailed description of the S-85 and accident, and the materials relied in

forming his opinions, Rasnic explains why he believes that an anti-entrapment device would have

prevented Decedent’s death. (Rasnic Rep. 6, 8). Rasnic begins by describing anti-entrapment

devices, specifically, when they were created and by whom and how they work. (Rasnic Rep. 8-

12). Rasnic then describes in detail the testing he did and the results of that testing to support his

assertions. (Rasnic Rep. 12-30). Finally, Rasnic concludes his report by explaining how the results

of his testing show that an anti-entrapment device more likely than not would have prevented

Decedent’s death. (Rasnic Rep. 30-34).

                                         (a)     Facts and Data Relied Upon

        Rasnic’s testimony is based on sufficient facts and data. See Fed. R. Evid. 702(b). Rasnic

used the accident report, witness statements, photographs of the S-85 and accident site, and

consulted with Smith in recreating the scene of the accident, running his tests, and coming to his

conclusions. (Rasnic Rep. 6). Rasnic also gathered data about the S-85 and anti-entrapment

devices in general to assist in running his simulations. (Rasnic Rep. 4, 8-12).

        Genie attacks Rasnic’s testing for its failure to encompass certain facts and to include

specific data. (Def.’s Mot. Exclude Rasnic 5-12, 18-21; Def.’s Reply Mot. Exclude Rasnic 8-12).

Genie’s critique of the reliability of Rasnic’s testing is unavailing. Much of Rasnic’s device testing

assumed a worst-case scenario—i.e., if the anti-entrapment devices worked in the worse-case



                                                    16
scenario, this would be probative of their functionality in a simulation of Decedent’s death.

(Rasnic Rep. 22-23, 26, 31). As before, Genie nitpicks details of Rasnic’s testing that may have

differed from the conditions of Decedent’s accident. However:

       To be relevant, an accident reconstruction must be substantially similar to the
       original accident. Importantly, perfect identity between the experimental
       conditions and the actual conditions is not necessary. . . . Courts in the Sixth Circuit
       have acknowledged this standard, explaining that when an expert conducts testing
       which “purports to replicate actual events, the proponent of the evidence must show
       that the replication and the experiment are substantially similar. The closer the
       experimental evidence simulates actual events rather than demonstrates a scientific
       principle, the higher the foundational standard: the experiment and event must be
       sufficiently similar to provide a fair comparison.”

Jackson v. E-Z-GO Div. of Textron, Inc., 326 F. Supp. 3d 375, 405 (W.D. Ky. 2018) (internal

quotation marks omitted) (citations omitted).

       In this instance, Rasnic obtained an S-85 “of the same vintage as the accident machine”

which he set up “with critical orientations taken from the after-accident inspection photos, []

[including] boom angle, boom extension distance, platform rotation and jib angle.” (Rasnic Rep.

21, 15). Although the exact accident conditions are unknown, Rasnic attempted to ascertain the

speed of the lift movement of the S-85 based on the machine’s capabilities and the data available

to him. (Rasnic Rep. 15). Rasnic also set up a test dummy in a position on the S-85 where

Decedent was found consistent with the injuries he suffered. (Rasnic Rep. 16-20). Rasnic used

scientific principles to simulate the human factors potentially present in the accident; for example,

Rasnic consulted scientific literature to factor in reaction time and the pressure it would take to

simulate Decedent’s injuries. (Rasnic Rep. 13, 21). “When the relevant elements are sufficiently

similar, . . . other differences are for defendants to highlight and the jury to weigh in its

deliberations.” Jackson, 326 F. Supp. 3d at 407 (emphasis in original) (citation omitted).




                                                 17
       Although Genie goes to great lengths to highlight the unknowns in Rasnic’s testing, it fails

to show how those variables destroy the reliability of Rasnic’s conclusion. Genie points out that

while the accident site was graveled, Rasnic conducted his testing on a level concrete pad; yet

Genie does not articulate why this difference matters. (Def.’s Mot. Exclude Rasnic 9). While

Genie only emphasizes the differences between the simulation and the accident, Plaintiff has met

her burden of showing the substantial similarity between the simulation and accident. Genie

argues that the Overhead Protective Structure (“OPS”) would not have saved Decedent’s life if he

were “standing outside the OPS’ protective structure area”—based on the position Decedent was

in when he died. However, Rasnic’s simulations appear to have been based on the assumption that

Decedent was within the protective radius of the OPS. (Def.’s Mot. Exclude Rasnic 20-21; Rasnic

Rep. 15-22). “[W]ithout a persuasive argument from Defendant about why the various differences

between the [accident] and the [simulation] are significant, the Court does not find that they are so

great as to warrant exclusion for lack of substantial similarity.” Jackson, 326 F. Supp. 3d at 407.

Furthermore, “[i]n evaluating an expert witness, ‘Daubert and Rule 702 require only that the expert

testimony be derived from inferences based on a scientific method and that those inferences be

derived from the facts on the case at hand . . . not that they know the answers to all the questions

a case presents—even to the most fundamental questions.’” Nemir v. Mitsubishi Motor Sales of

Am., Inc., 6 F. App’x 266, 275 (6th Cir. 2001) (quoting Jahn, 233 F.3d at 390).

       In concluding that the injuries, if any, that Decedent would have suffered had an anti-

entrapment device been installed on the S-85 would not have killed him, Rasnic first obtained

force measurements by consulting biomechanical literature and the medical examiner’s report in

addition to taking measurements from the simulated injuries to the test dummy. (Rasnic Rep. 21).

Rasnic then tested each anti-entrapment device, finding that in each scenario, the dummy escaped



                                                 18
entrapment: In the use of a “Contact Alarm,” the dummy was not entrapped or crushed and “could

be moved freely from side to side, just as Genie has advertised”; in the use of the OPS Rasnic

notes “the absence of any semblance of entrapment”; with the Overhead Protective Alarm

(“OPA”), “[m]inor entrapment of the non-collapsible chest of the mannequin was observed, but it

could still be moved from side to side, indicating what would likely have been some minor scraped

or bruises to a human body, but certainly not forces great enough to cause compression asphyxia.”

(Rasnic Rep. 23, 24, 26). Rasnic generally concluded that had the Contact Alarm or OPA “been

in place, [Decedent] most likely would have never been pressed hard enough against the control

panel to cause compression asphyxiation, and could have either freed himself or survived until

help arrived.” (Rasnic Rep. 33). While it is true that Rasnic partly opined that the injuries suffered

by Rasnic would not have caused death, a conclusion arguably better offered by a medical

professional, Rasnic’s conclusions in this regard were based on force calculations and

measurements grounded in research and personal testing. See Herrera v. Werner Enters, Inc., No.

SA-14-CV-385-XR, 2015 WL 12670443, at *3 (W.D. Tex. Sept. 28, 2015) (“Over a dozen other

federal courts have determined that biomechanical engineers and mechanical engineers are

qualified to testify about the forces generated by accidents and the probable effects of such forces

on the human body . . . .” (emphasis added) (citations omitted)); see also Burgett v. Troy-Bilt LLC,

579 F. App’x 372, 377 (6th Cir. 2014) (opining that mechanical engineer could “apply some

common sense” in applying biomechanical issues and human factors to conclusions).

                                       (b)     Principles and Methodology

       Rasnic’s testimony is the product of reliable principles and methods, and he has reliably

applied the cited principles and methods to the facts of the case. See Fed. R. Evid. 702(c), (d).

Rasnic attempted to simulate Decedent’s accident multiple times using available information from



                                                 19
the incident. (Rasnic Rep. 12-30). He obtained a boom lift of the same make, model, and year as

the one involved in the subject event and generally tested it to determine speeds, stopping, and

overrun distances, as well as the drive speeds. (Rasnic Rep. 12). Rasnic then set up the simulated

accident site similar to the actual accident location and used a test dummy to mimic Decedent.

(Rasnic Rep. 15-17). Rasnic’s first test “was to determine the mechanism by which [Decedent]

became trapped.” (Rasnic Rep. 17). Rasnic simulated Decedent’s fatal injury by employing

information about the accident gleaned by the coroner report and employing measurements and

calculations based on the known information about the accident and scientific materials. (Rasnic

Rep. 17-22). He then tested each entrapment device. (Rasnic Rep. 22-30).

        In applying the Wright & Miller Daubert criteria to expert testimony by an engineer

concerning allegedly defective products, the answers to much of that criteria support the

admissibility of Rasnic’s testimony because of the industry’s identification of and response to the

issue of entrapment deaths. Furthermore, Rasnic himself conducted tests of the S-85 with and

without anti-entrapment devices. (Rasnic Rep. 12-30). The only Wright & Miller Daubert

question that should be answered in the negative—i.e., whether the expert developed his suggested

product redesign only for purposes of litigation, is answered in the negative. Rasnic indicates that

the anti-entrapment devices he tested have already been developed, put into production, and sold

by Genie and other boom lift manufacturers. (Rasnic Rep. 8-12).

        Finally, Genie attempts to impugn Rasnic’s opinion by pointing to testimony he provided

in another case that “[i]t is not my opinion that [boom lift manufacturer]’s conduct was a direct

cause of this entrapment.” (Def.’s Reply Mot. Exclude Rasnic 2). Unadorned by the context in

which that statement was made, Rasnic’s prior testimony does not render inadmissible his opinions

in this case.



                                                20
       Accident reconstruction is necessarily imprecise, especially absent witnesses to the event.

Plaintiff has shown, however, that Rasnic’s testimony is sufficiently reliable to meet the standards

of expert witness scrutiny. Genie’s motion to exclude Rasnic’s opinions will be denied.4

                       c.      Steven Brady – Computer Animationist

       Genie seeks to exclude from evidence a computer depiction of the accident created by

Steven Brady (“Brady”) on the basis of unreliability. (Def.’s Mot. Exclude Brady 1).

       Brady is a computer animationist. (Def.’s Mot. Exclude Test. Ex. 1, DN 162-1 [hereinafter

Brady Discl. Statement]). Brady and his team created a series of video depictions of the accident

and what would have happened had the S-85 been equipped with an anti-entrapment device.

(Brady Discl. Statement 1). In developing their depictions, Brady and his team “worked at the

direction of Plaintiff’s testifying experts Russell Rasnic and Dr. Kent Harshbarger.”5 (Brady Discl.

Statement 1).

       The three-minute video depicts, the incident as if Decedent were in the basket of the lift,

moving horizontally toward the beam that pinned him to the control panel, with his back to the

beam and facing the control panel, and again as if he were moving diagonally upwards in the same

position. (Brady Video 00:36-00:59). The video next illustrates the use of three anti-entrapment

devices—the OPS, OPA, and Contact Alarm—and how each would have affected the two

scenarios, the basket traveling horizontally and alternatively travelling diagonally upward. (Brady

Video 1:00-2:24).




4
  As a final matter, Plaintiff seeks leave to supplement Rasnic’s qualifications with an article that
he has been published. (Pl.’s Mot. Leave File Sur-Reply & Suppl. 3-5). Because Rasnic is already
deemed qualified, this motion will be denied as moot.
5
  Plaintiff retained Dr. Kent Harshbarger to provide an opinion regarding the injuries suffered and
cause of death. (Pl.’s Resp. Def.’s Mot. Exclude Test. Ex. 1, at 2-3, DN 179-1).
                                                 21
       Genie’s first argument for excluding the video is that it is based on what Genie

characterizes as Rasnic’s “unreliable testing and guesswork . . . .” (Def.’s Mot. Exclude Brady 2-

3, 5-7; Def.’s Reply Mot. Exclude Brady 1-4). Genie asserts that because Rasnic’s opinion is

unreliable, Brady’s video depiction based in part on Rasnic’s testing is correspondingly deficient.

As the Court has already determined Rasnic’s testing to be reliable, however, this argument is

without foundation.

       Genie next posits that Brady’s video depiction should be excluded under Fed. R. Evid. 403

because it believes that any probative value the video possesses “is substantially outweighed by a

danger of . . . undue prejudice, confusing the issues, [and] misleading the jury . . . .” Fed. R. Evid.

403; (Def.’s Mot. Exclude Brady 7-8; Def.’s Reply Mot. Exclude Brady 2, 11-12). Genie repeats

that the video depiction is contaminated by Rasnic’s objectionable testing. Having determined

that Rasnic’s simulations are admissible, this objection is likewise rejected. Dugle v. Norfolk S.

Ry. Co., No. 07-40, 2010 WL 2612331, at *2 (E.D. Ky. June 25, 2010) (animations must “be

substantially similar to the actual conditions” for the animation to be admitted) (citation omitted).6

Furthermore, to the extent Genie claims that the jury may be confused or prejudiced as to what

Brady’s video depicts—i.e., the actual accident versus Rasnic’s belief as to how the accident

happened—this confusion could be mitigated by the use of a limiting instruction. See Oaks v.

Wiley Sanders Truck Lines, Inc., No. 07-45-KSF, 2008 WL 4149635, at *2 (E.D. Ky. Sept. 4,

2008) (“[A] limiting instruction can cure any potential prejudice.”).

       For the reasons stated above, Genie’s motion to exclude Brady will be denied.




6
  Although Genie summarily contends Plaintiff has not met has burden of showing that Brady’s
depiction accurately reflects Rasnic’s testing, Rasnic disagrees. (Def.’s Reply Mot. Exclude
Rasnic 4 n.4; Rasnic Rep. 33). Without any further specific argument from Genie on this point,
there has been no showing that Brady’s depiction does not accurately reflect Rasnic’s testing.
                                                  22
                      d.      Chester Razer – Safety Consultant

       Finally, Genie seeks to exclude the expert testimony of Chester Razer (“Razer”) from this

case on reliability grounds. (Def.’s Mot. Exclude Razer 1). Razer has expressed opinions about

the purpose and scope of the federal and state regulatory inspection report responding to the fatal

accident and whether the findings, conclusions, and content from the accident report comport with

regulatory standards. (Def.’s Mot. Exclude Test. Ex. 2, at 1, DN 161-2 [hereinafter Razer Rep.]).

       Razer has 37 years of federal service with the Mine Safety and Health Administration

(“MSHA”), the Occupational Safety and Health Administration (“OSHA”), and the United States

Army. (Razer Rep. 3). Razer examined the incident report generated after that accident and the

state and federal laws relating to that report. (Razer Rep. 4-16). In his report, Razer offers the

following nine opinions:

       1.      Kentucky [Occupational Safety Health] (“Kentucky OSH”) was the
       appropriate agency charged with the responsibility of conducting this workplace-
       related fatality, and it conducted its inspection/investigation appropriately.
       2.      Kentucky OSH provides an occupational safety and health program that
       meets OSHA’s mandate of being “at least as effective.” This is evidenced by the
       fact that OSHA recognizes Kentucky OSH’s state plan and has not initiated any
       activity designed to withdraw their plan.
       3.      Kentucky OSH has conducted its investigation and inspection into this
       work-related fatal injury accident within the scope of its Field Operations Manual.
       4.      Kentucky OSH’s jurisdiction in this matter supersedes that of OSHA’s
       (Federal OSHA) jurisdiction.
       5.      Kentucky OSH and OSHA conduct inspections and issue citations, when
       warranted, to the employer (and only to the employer) whose employees are
       affected.
       6.      No citations were issued or appear to have been warranted citing the
       operation of, or training in, the use of aerial lifts, in this case a Genie S-85. Upon
       review of the information provided in this matter, I do not find evidence sufficient
       to controvert Kentucky OSH’s determination not to issue any citations to KBR or
       to find that KB[R] violated any applicable OSHA aerial lift standards.
       7.      Neither the Occupational Safety and Health Act of 1970 or Kentucky OSH’s
       State Plan give either agency the authority to conduct investigations into product
       design. Neither agency has the authority to issue citations to parties other than the
       employer of the injured employee.



                                                23
       8.     Kentucky OSH’s Comprehensive FAME Report for FY 2015 lists no
       abnormalities that suggest gross irregularities in its state plan.
       9.     Kentucky OSH’s investigation and inspection into the workplace fatality of
       [Decedent] appears to be within the scope of KY OSH’s authority, and I have not
       found any significant irregularities or malfeasance on its part.

(Razer Rep. 15-16 (emphasis in original)).

                               i.      Relevance

       Genie first argues that Razer’s opinions do not comport with the relevancy requirements

of Fed. R. Evid. 401 and 402 and the helpfulness requirement of Fed. R. Evid. 702(a). (Def.’s

Mot. Exclude Razer 2, 6-10). “Relevant evidence is admissible . . . .” Fed. R. Evid. 402.

“Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than it would

be without the evidence; and (b) the fact is of consequence in determining the action.” Fed. R.

Evid. 401.

       Razer’s opinions here are relevant. First, Razer’s opinions shed light on the comparative

fault of others whose conduct may have plausibly contributed to the fatal accident. See Owens

Corning Fiberglas Corp. v. Parrish, 58 S.W.3d 467, 473-77 (Ky. 2001); KRS 411.182. For

example, Razer’s testimony that no citations were issued to Decedent’s employer would tend to

militate against an attempt by Genie to deflect blame onto KBR. Second, Razer offers an

explanation as to why Genie was not issued a citation in this case. Razer further explains that

Kentucky OSH did not absolve Genie of liability; rather, Kentucky OSH simply does not have the

authority to issue a citation to Genie. Finally, Razer’s testimony is proffered to assist the trier of

fact in navigating through a complex body of law that is otherwise unfamiliar to the general

public.7 See Infiesta-Montana v. Cocca Dev., Ltd., No. 18-CV-4-R, 2019 WL 7630405, at *7 (D.




7
  Genie explicitly notes that it does not challenge Razer’s opinions as impermissibly offering
testimony on “ultimate issues” or “legal conclusions.” (Def.’s Reply Mot. Exclude Razer 5).
                                                 24
Wyo. May 31, 2019) (allowing expert to “testify[] about the OSHA regulations relevant to the

facts of this case. [The expert’s] understanding of the interactions between OSHA’s various

regulations will assist the jury . . . .” (citations omitted)); Adams v. New England Scaffolding, Inc.,

No. 13-12629-FDS, 2015 WL 9412518, at *5 n.3 (D. Mass. Dec. 22, 2015) (“Another example

where expert testimony concerning the law is routinely admitted is in personal injury actions where

the defendant is alleged to have violated a health or safety regulation. . . . Appellate cases have

often noted the wide discretion afforded to trial judges to admit or exclude expert testimony,

including expert testimony concerning the existence or application of a regulation. . . . [I]t is hard

to see how such an issue could be litigated as a practical matter if no witness were permitted to

mention the existence of the regulation or its application to the facts.” (citations omitted)).

                               ii.     Cumulative and Unduly Prejudicial Evidence

       Genie also challenges Razer’s opinions as cumulative and unduly prejudicial under Fed.

R. Evid. 403. “The court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the jury, . . . or

needlessly presenting cumulative evidence.” Fed. R. Evid. 403. Genie’s arguments are unavailing.

Razer gives context to a regulatory accident report that the jurors may not fully understand without

the proper context—which would reduce juror confusion. Genie points to the difference in

standards between issuing an OSHA citation and finding a party negligent.               The two are

intertwined, however—whether a company receives a citation from OSHA arguably sheds light

on whether that company was negligent. See T & M Jewelry, Inc. v. Hicks ex rel. Hicks, 189

S.W.3d 526, 530-33 (Ky. 2006) (consideration of whether federal law was violated in a common

law negligence claim “was relevant to that inquiry”); Taylor v. TECO Barge Line, Inc., 642 F.

Supp. 2d 689, 693 (W.D. Ky. 2009) ( “violation of the OSHA general duty clause can be relevant



                                                  25
as to whether Defendant provided a reasonably safe place to work.”); see also Campbell v. Consol.

R. Corp., No. 1:05-CV-1501 (GTS/GJD), 2009 WL 36889, at *3-4 (N.D.N.Y. Jan. 6, 2009)

(rejecting the defendants’ argument that “any discussion of OSHA regulations should be precluded

as irrelevant under Fed. R. Evid. 401 [and 403]; rather, OSHA regulations are generally admissible

as some evidence of the applicable standard of care.”).

       Furthermore, one opinion by an expert in federal and state regulatory law regarding an

accident report does not rise to the level of being “cumulative.” See Vasquez v. Jones, 496 F.3d

564, 576 (6th Cir. 2007) (“The mere fact that one other witness . . . has testified to a particular

fact . . . does not render other testimony on that point ‘cumulative.’” (citing Stapleton v. Wolfe,

288 F.3d 863, 865-66 (6th Cir. 2002))). Of course, whether evidence is cumulative is best reserved

for trial because such a determination necessarily depends upon the order in which proof is

presented. The only prejudice stemming from the admission of Razer’s opinions is the potential

damage it will cause to Genie’s case, which is an insufficient reason to exclude evidence. See Doe

v. Claiborne Cty. By and Through Claiborne Cty. Bd. of Educ., 103 F.3d 495, 515 (6th Cir. 1996)

(“‘Unfair prejudice’ means the undue tendency to suggest a decision based on improper

considerations; it ‘does not mean the damage to a defendant’s case that results from the legitimate

probative force of the evidence.’” (citation omitted)).

                              iii.    Reliability

       Finally, Genie challenges the reliability of Razer’s opinion under Fed. R. Evid. 702 and

Daubert. Razer and his testimony satisfy Fed. R. Evid. 702(a) because he possesses particularized

knowledge about the workings of the federal and state regulatory systems regarding workplace

accidents and may provide context to certain facts underlying the accident report. Razer’s

testimony is based on sufficient facts and data under Fed. R. Evid. 702(b)—although Razer did



                                                26
not physically inspect the accident site himself or conduct an independent investigation of the

accident, he relied on ample discovery material produced in this case, including testimony and

photographs. (Razer Rep. 2). Razer’s testimony is the product of reliable principles and methods

under Fed. R. Evid. 702(c), particular OSHA and Kentucky OSH regulatory law. (Razer Rep. 4-

15).

          The Court also rejects the challenge to Razer based on his application of OSHA and

Kentucky OSH regulations under Fed. R. Evid. 702(d). The reliability of Razer’s conclusions is

bolstered by the fact that of Razer’s nine conclusions, Genie explicitly only disputes conclusion

number six—i.e., that Razer “d[id] not find evidence sufficient to controvert [Kentucky] OSHA’s

determination not to issue any citations to KBR or to find that KB[R] violated any applicable

OSHA aerial lift standards.”8 (Def.’s Mot. Exclude Razer 4-6; Def.’s Reply Mot. Exclude Razer

1). So, after questioning the reliability of Razer’s opinions, Genie in its next breath affirmatively

indicates that it does not dispute the vast bulk of those opinions.

          Furthermore, Genie’s attack on the reliability of and the methodology used by Razer in

forming conclusion number six suffers from the same deficiencies as its previous attacks on

Plaintiff’s experts. As with other experts, Genie goes to great lengths to highlight purported

deficiencies in the lack of testing or independent investigation conducted by Razer; as before,

however, Genie does not explain why Razer’s reliance on the discovery materials produced in this

case is an insufficient basis by which he can render opinions as to the content of the OSHA report.

          The rest of Genie’s arguments seek inflexible application of Daubert. For example, Genie

argues that Razer “has not submitted his opinions or ‘methodology’ to anyone for review.” (Def.’s

Mot. Exclude Test. Razer 14). Genie would seemingly require Razer to submit his report



8
    The Court is not ruling at this time regarding the admissibility of this discrete challenged opinion.
                                                    27
concerning application of safety regulations to the scientific community for peer review to

determine if Razer is properly applying those regulations. However:

       While Daubert identifies several factors to consider for determining whether an
       expert’s opinion is based on an acceptable methodology, these factors were not
       meant to be a definitive list of factors that must be met in order for an expert’s
       opinion to be deemed reliable and thus admissible. As the Sixth Circuit has made
       clear, “[i]n some cases (even cases involving non-scientific expert testimony), the
       factors may be pertinent, while in other cases ‘the relevant reliability concerns may
       focus upon personal knowledge or experience.’” Opinions formed through
       “practical experiences . . . in [a particular] industry . . . do not lend themselves to
       scholarly review or to traditional scientific evaluation.” But such evidence remains
       reliable under the guidelines established by Daubert, and the Sixth Circuit has
       unequivocally rejected arguments otherwise.

Sierra Enters., Inc. v. SWO & ISM, LLC, 264 F. Supp. 3d 826, 837 (W.D. Ky. 2017) (citations

omitted). Razer is not required to gather reviews about his report in order for his opinions to pass

scrutiny under Fed. R. Evid. 702 and Daubert. Genie’s arguments predicated on an inflexible

application of Daubert are overruled.

       Genie’s motion to exclude Razer will be denied.

               2.      Plaintiff’s Motion to Strike

       Plaintiff seeks to strike expert opinions as to Decedent’s lost future earnings submitted by

Genie. (Pl.’s Mot. Strike 1). Plaintiff retained vocational economist Sara Ford (“Ford”) to provide

an opinion as to Decedent’s lost earning capacity. (Pl.’s Mot. Strike Ex. B, at 2, DN 169-2

[hereinafter Ford Rep.]). Genie retained vocational consultant Sharon Brown Lane and economist

William T. Baldwin, Jr. to opine on that same topic. (Pl.’s Mot. Strike Ex. C, at 2, DN 169-3

[hereinafter Lane Rep.]); Pl.’s Mot. Strike Ex. D, at 3, DN 169-4 [hereinafter Baldwin Rep.]).

Plaintiff seeks to prevent Lane and Baldwin from opining:

       1.    That Jack Commins[’] future earnings should be calculated or compared in
       any way to “that of other Caucasian males of the same age and educational level,
       who have a work impairment or disability,” including by reference to the BLS
       News Release; and

                                                 28
       2.      That Jack Commins[’] future earnings should not account for the per diem
       or overtime wages he was able to earn before his death or that those earnings were
       unlikely to continue.

(Pl.’s Mot. Strike 15-16). Plaintiff does not challenge the qualifications of Lane and Baldwin, but

rather the facts, data, methodology, and application used to arrive at their conclusions.

                       a.     Sharon Brown Lane - Vocational Expert

       The report by Sharon Brown Lane (“Lane”) describes the materials she relied upon,

including her “experience in evaluating, counseling, and placing individuals in the competitive

labor market; [a] consultation of documents and data commonly utilized in the practice of

vocational rehabilitation; [the] results of evaluation measures and observations discussed [in her

report]; and, a review of” a plethora of discovery materials pertinent to Decedent’s earning

capacity. (Lane Rep. 2-3). Lane then outlines all the relevant information about Decedent,

including his age, education, and military training, finding that based on the specific combat

training Decedent received, “[f]rom a vocational standpoint, [Decedent’s] military training and

experience is not transferable to the civilian workforce.” (Lane Rep. 3-4). Lane then noted

Decedent’s work experience, which, apart from his military service, included only his position at

KBR as an electrician helper. (Lane Rep. 4). Lane’s report includes an evaluation of Decedent’s

“Pre-Morbid Functional Capacity,” essentially a detailed examination of all of the physical and

mental ailments Decedent experienced during his military service, and also analyzes Decedent’s

vocational attributes in concluding that his earnings at KBR represented his best earning capacity.

(Lane Rep. 4-8).

       Plaintiff takes issue with the following part of Lane’s analysis:

       Considering [Decedent’s] vocational profile and multiple physical and mental
       impairments, it is my opinion, vocationally, that his pre-morbid probability of
       participating and being employed in the competitive labor market was comparable

                                                 29
       to that of other Caucasian males of the same age and educational level, who have a
       work impairment or disability. Furthermore, it is my opinion that this work life
       probability would have persisted over time until [Decedent] became eligible for
       Social Security retirement benefits.

(Lane Rep. 8-9). Plaintiff first criticizes Lane for not “offer[ing] any opinion, evidence, or data

about when or to what extent Jack’s ‘disability’ would actually reduce his earnings.” (Pl.’s Mot.

Strike 8). Lane was not tasked with calculating figures but rather identifying considerations for

the jury in evaluating Decedent’s lost earnings, factors vocational experts take into account when

determining income potential. (Lane Rep. 8). Plaintiff also criticizes Lane’s report for generally

surmising that Decedent’s future earnings can be compared “to that of other Caucasian males of

the same age and educational level, who have a work impairment or disability.” (Pl.’s Mot. Strike

15 (quoting Lane Rep. 7)). Lane identifies considerations that Ford did not make in calculating

Decedent’s lost earnings compared to other workers with similar characteristics. It appears that

Lane is qualified to identify factors the jury can take into account when determining Decedent’s

lost earning capacity.

       This Court addressed similar arguments against the admissibility of Lane’s testimony in

Cummins v. BIC USA, Inc., No. 1:08-CV-00019, 2011 WL 3759415 (W.D. Ky. Aug. 25, 2011), a

case involving a child with a severe burn injury in which Lane was retained to as to offer an opinion

as to the child’s lost income. Id. at *1-2. This Court rejected the challenge to the admissibility of

Lane’s opinions, stating:

       [T]he fact that Lane formulated damages based on government statistics from adults
       classified as being “not severely disabled,” opposed to children with specific burn
       injuries, from the U.S. Census Bureau, the Department of Labor, and the Bureau of
       Labor Statistics [] goes to the weight of the evidence and not admissibility. Such a
       specific data set is not published by the government and the statistics used by Lane
       offer a reasonable means of comparison. Lane thoroughly reviewed [the child’s]
       medical records as well as published medical materials. In light of her experience
       and background as a vocational expert witness for the U.S. Social Security
       Administration, U.S. Railroad Retirement Board, and the U.S. Department of

                                                 30
       Labor, she has also provided a sufficient factual basis for concluding that [the child]
       suffers from a permanent partial disability. Lane’s expert opinion based on her
       experience, research, and review of [the child’s] medical records will assist the jury
       in this case. Accordingly, Defendants’ motion to exclude Lane’s testimony is
       denied.

Id. at *3. The same is true here. While Plaintiff takes issue with the lack of specifics in Lane’s

report regarding actual calculations tailored to Decedent’s limitations, she points to nothing to

support her assertion that Lane’s conclusions are insufficiently detailed. Lane discussed in depth

Decedent’s physical and mental ailments, education, and work history, in conjunction with the

factors that the U.S. Department of Labor and the U.S. Bureau of the Census consider when

determining an individual’s potential employment and compared Decedent’s earning potential to

that of similarly situated individuals.

       Plaintiff’s motion to prevent Lane from providing certain opinions at trial is denied.

                       b.      Dr. William T. Baldwin - Economist

       Dr. William T. Baldwin (“Baldwin”) was retained by Genie “(1) to critique the analysis

and projections of [Decedent’s] earning capacity loss provided by [Ford] . . . and (2) to make

reasonable independent projections of the earning capacity lost by [Decedent] due to his death.”

(Baldwin Rep. 3).      Baldwin criticizes Ford’s assumption that Decedent was a nondisabled

individual, stating:   “By using employment and work probabilities that are applicable to

nondisabled males, [Ford] greatly exaggerated the earning capacity loss projections for

[Decedent].” (Baldwin Rep. 5). Baldwin then describes why and how Ford’s purported failure to

consider Decedent’s disabilities impact her calculations. (Baldwin Rep. 5).

       Baldwin also opines that:          “Including per diem pay increases in the age-earnings

progression . . . results in an overstatement of the present value of [Decedent’s] earning capacity

loss.” (Baldwin Rep. 5). Baldwin further identifies errors in Ford’s report: (1) her failure to



                                                  31
articulate why she calculated fringe benefits at 8.4%; (2) her failure to account for the fact that

salary would replace overtime wages as Decedent received promotions; and (3) her failure to

account for potential employment changes by Decedent. (Baldwin Rep. 5-6). Baldwin concludes

by describing in detail his calculations of Decedent’s loss of earning capacity and his methodology

for arriving at those figures. (Baldwin Rep. 6-12).

       Plaintiff takes issue with a particular statistic that Baldwin relied on in accounting for

Decedent’s disabilities from the Bureau of Labor Statistics’ Economic News Release (“BLS News

Release”). (Pl.’s Mot. Strike 8-9, 11-15; Pl.’s Reply Mot. Strike 2, 3-7; Baldwin Rep. 5 n.3).

Plaintiff argues that the BLS News Release is too unreliable as a foundation for Baldwin’s opinion

and that the specific statistic Baldwin used does not take into account the particular circumstances

of Decedent’s disability.

       Plaintiff attacks the use of the BLS News Report in general because she believes Decedent

does not fall within its contours. To be considered “disabled” for purposes of the study, a

participant must have: been deaf or had a serious hearing difficulty; been blind or visually

impaired, even with corrective lenses; had a significant physical mental or emotional condition;

had serious difficulty walking, climbing stairs, bathing, or dressing. (BLS News Rep. 6-7, DN

169-5). The problem with Plaintiff’s argument is that Decedent at least arguably may have fallen

within the parameters of the study. In deciding to use the BLS News Report, Baldwin relied on

Lane’s finding that Decedent was disabled due to the multitude of physical and mental ailments

affecting him, including “Post-Traumatic Stress Disorder and Adjustment Disorder with

Anxiety[,] . . . ‘extreme’ symptoms from these conditions that made it ‘very difficult’ to perform

his work[,] . . . multiple other chronic problems, including severe migraine-type headaches that




                                                32
occur[red] on a frequent basis.” (Baldwin Rep. 5; Lane Rep. 8). Other “chronic problems” that

Lane identified included:

       Traumatic Brain Injury, History of Concussion, Memory Lapses/Loss, Late effect
       of intracranial injury, Headache Syndrome, . . . Pain in the left shoulder joint, Ankle
       Sprain, Limb Pain, Patellofemoral Syndrome, Back pain/Muscle spasms, Tinnitus,
       Sensorineural Hearing Loss on the right, Hypertension, and Bilateral Femoral
       Acetabular Impingement.

       Multiple radiologic imaging reports (at least nine), including X-rays, CT Scans,
       MRI’s and MRI Arthograms of [Decedent’s] bilateral hip condition taken between
       March 28, 2013 and June 5, 2013, revealed a large CAM deformity, bilaterally;
       Necrotic-appearing tears of the superior anterior labrum; Full-thickness cartilage
       irregularity of the weigh-bearing surfaces; and Osteoarthritic changes.

(Lane Rep. 5). Lane further cited a multitude of other ailments, noting that Decedent on several

occasions reported severe pain that was “easily aggravated” and that Decedent’s “primary reason

for [] separation from the military was noted as ‘Disability.’”9 (Lane Rep. 5, 7). Although much

of the reporting of Decedent’s ailments occurred while he was in the military, there is evidence

that at least some of Decedent’s ailments continued. For example, Sanchez, who was working

with Decedent on the night of the accident, testified: “I had concerns about Jack’s mental status.

. . . Everybody knew that Jack had issues. Everybody knew to stay clear of Jack at times. It was

just one of those things. . . . I knew that his situation was touchy, but I just coped, I just coped

with him and dealt with him like everybody else does.” (Sanchez Dep. 46:11-12, 47:11-13, 50:3-

5). Based on the foregoing, there appears to be a foundation for Baldwin’s opinion that the criteria

for the BLS News Report applied to Decedent.

       Plaintiff contends that experts cannot rely on general applications of statistics without

tailoring them to the facts of the case, citing Lackey v. Robert Bosch Tool Corp., No. 16-29-ART,




9
 Indeed, Decedent’s military records reflect that he was considered 20% disabled. (Pl.’s Mot.
Strike Ex. A, at 4, DN 169-1).
                                                 33
2017 WL 129891, at *10 (E.D. Ky. Jan. 12, 2017). The court in Lackey excluded an expert’s

testimony because there was no showing “that the [statistics relied upon by the expert] [could] be

reliably applied to the facts of this case.” Id. In other words, the proponent of the expert testimony

there failed to do what Baldwin and Genie have done here—show that the BLS News Report could

reliably apply to the facts of [that] case. Id. (“Perhaps there was a case to be made for the reliability

of the [statistics relied upon]. But if there was, [the proponent] has not made it, and at the Daubert

stage, the Court acts as gatekeeper, not advocate. . . . Despite these chances [to do so], [the

proponent] never adequately explained why the [statistics relied upon] were a reliable basis for

[the expert’s] work-life projections.”).

        Plaintiff contests Baldwin’s utilization of the labor force participation rate of 16.9% for

disabled individuals with a high school degree across all ages and sexes. (Baldwin Rep. 5).

Baldwin compared this statistic with the 65.6% labor force participation rate of non-disabled high

school graduates to adjust Decedent’s earnings based on a 25.76% figure. (Baldwin Rep. 5).

Plaintiff argues:

        Baldwin’s choice of statistics is . . . flawed because he chose to use an employment
        participation figure for all ages and genders, and not men of a similar age to Jack.
        Baldwin’s 16.9 percent represents the labor participation rate of “disabled” persons
        25 and over with a high school degree. But the BLS News Release shows that these
        numbers were grossly skewed by the inclusion of those over 65, who made up
        nearly half of the disabled population, and that women were more likely to be
        disabled than men.

(Pl.’s Mot. Strike 9). Baldwin’s use of this figure does not render his testimony unreliable,

however. The BLS News Report includes a breakdown of participants by sex, age groups, and

even race. (BLS News Rep. 8). Plaintiff would have Baldwin use the statistical rate for a disabled

27-year-old in calculating Decedent’s future earnings over the course of his career, while Baldwin

appears to have averaged the statistical rates for all ages to reflect Decedent’s employment over



                                                   34
the course of his entire life. (Baldwin Rep. 5). Regardless, “it is not proper for the Court to exclude

expert testimony merely because the factual bases for an expert’s opinion are weak.” Andler v.

Clear Channel Broad., Inc., 670 F.3d 717, 729 (6th Cir. 2012) (citations omitted) (internal

quotation marks omitted).      “Vigorous cross-examination [and the] presentation of contrary

evidence . . . are the traditional and appropriate means of attacking shaky but admissible evidence.”

Daubert, 509 U.S. at 596 (citation omitted).

       Plaintiff next argues that Baldwin inappropriately assumed that Decedent could have

moved into a salaried position or changed to jobs offering less overtime and no per diem. (Pl.’s

Mot. Strike 10, 15-19; Pl.’s Reply Mot. Strike 2-3, 8-10). Specifically, Plaintiff argues that

Baldwin’s refusal to incorporate Decedent’s overtime and per diem pay he was earning at KBR

throughout his entire work-life renders Baldwin’s conclusions unreliable.                Assumptions

underlying future lost earning calculations are inherently imprecise because the future is

impossible to predict. The foundations for Baldwin’s projection can be tested by Plaintiff upon

cross-examination, but are not so unreasonable to warrant exclusion.

       B.      Defendant’s Motions for Summary Judgment10

       Genie moves for summary judgment on all of Plaintiff’s claims and separately moves for

partial summary judgment on Plaintiff’s claim for punitive damages.11 (Def.’s Mot. Summ. J. 1;

Def.’s Partial Mot. Summ. J. 1).

       In ruling on a motion for summary judgment, the Court must determine whether there is

any genuine issue of material fact that would preclude entry of judgment for the moving party as




10
   No challenges have been made to the parties’ motions to exceed page limits and Plaintiff’s
motion for leave to seal. These motions will be granted.
11
   “Federal courts sitting in diversity apply state substantive law and federal procedural law.”
Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 416 (1996). The parties agree that Kentucky
                                                  35
a matter of law. See Fed. R. Civ. P. 56(a). The moving party bears the initial burden of stating

the basis for the motion and identifying evidence in the record that demonstrates an absence of a

genuine dispute of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the

moving party satisfies its burden, the non-moving party must then produce specific evidence

proving the existence of a genuine dispute of fact for trial. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

       While the Court must view the evidence in the light most favorable to the non-moving

party, the non-moving party must do more than merely show the existence of some “metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (citation omitted). Rather, the non-moving party must present specific facts proving

that a genuine factual dispute exists by “citing to particular parts of the materials in the record” or

by “showing that the materials cited do not establish the absence . . . of a genuine dispute . . . .”

Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of the [non-

moving party’s] position will be insufficient” to overcome summary judgment. Anderson, 477

U.S. at 252.

               1.      Defendant’s Motion for Summary Judgment on Plaintiff’s Claims

       In Kentucky, “[a] party injured by a product can bring suit for that injury under three

different theories: (1) breach of warranty under the Uniform Commercial Code, (2) negligence,

or (3) strict liability in tort.” Ostendorf v. Clark Equip. Co., 122 S.W.3d 530, 535 (Ky. 2003)

(citing Williams v. Fulmer, 695 S.W.2d 411, 413 (Ky. 1985)). In this case, Plaintiff has asserted




law supplies the substantive law governing this case. (Def.’s Mot. Summ. J. 20; Pl.’s Resp. Def.’s
Mot. Summ. J. 18).
                                                  36
negligence, gross negligence, and strict liability products liability claims against Genie. (Am.

Compl. ¶¶ 34-58).

         “The ‘sole question in a products liability case,’ regardless of whether the case involves

failure to adequately warn, defective design, or other products liability theories, is whether the

product is defective.” Leslie v. Cincinnati Sub-Zero Prods., Inc., 961 S.W.2d 799, 803 (Ky. App.

1998) (citation omitted)). “Thus, like a claim for strict products liability, a claim for negligent

products liability requires the plaintiff to establish that the product was defective and that it was

the legal cause of the injury.”12 Naiser v. Unilever U.S., Inc., 975 F. Supp. 2d 727, 747 (W.D. Ky.

2013).

         As the Kentucky Court of Appeals has explained:

         Courts have distinguished three types of product defect: (1) manufacturing defects
         or deviations from the product’s design that create unreasonable risks of harm; (2)
         design defects or unreasonable risks of harm inherent in the product’s design; and
         (3) warning defects or unreasonable risks of harm that could have been reduced or
         avoided by the provision of reasonable instructions or warnings.

Edwards v. Hop Sin, Inc., 140 S.W.3d 13, 15 (Ky. App. 2003) (citations omitted)). Kentucky law

treats the three theories of defects as giving rise to separate and distinct claims.13 Red Hed Oil,




12
   Genie points out that Kentucky Revised Statutes (“KRS”) 411.310 establishes a rebuttable
presumption that a product was not defective if certain conditions are met. (Def.’s Mot. Summ. J.
20-21; Def.’s Reply Mot. Summ. J. 3). As Kentucky courts have explained, however, “[t]he
statutory presumptions of KRS 411.310 do no more than leave the burden of proof with [the
plaintiff] to prove that the [product] was defective.” Leslie, 961 S.W.2d at 803 (citing Ingersoll
Rand Co. v. Rice, 775 S.W.2d 924, 929 (Ky. App. 1988)).
13
   Genie moves for summary judgment in part on Plaintiff’s product liability claims based on
manufacturing and failure-to-warn defects. (Def.’s Mot. Summ. J. 21-24, 32-34; Def.’s Reply
Mot. Summ. J. 1-2). Plaintiff has not attempted to argue a manufacturing or failure-to-warn defect
in any way in her response to Genie’s motion for summary judgment, nor has Plaintiff otherwise
furthered these claims, which are therefore dismissed. See Whybark v. Synthes, Inc., No. 5:15-
CV-00084-GNS-LLK, 2017 WL 1788673, at *2-3 (W.D. Ky. May 4, 2017) (dismissing plaintiffs’
design defect and failure to warn claims for providing no response to defendant’s request for
summary judgment on these claims).
                                                 37
Inc. v. H.T. Hackney Co., 292 F. Supp. 3d 764, 772 (E.D. Ky. 2017) (citing CertainTeed Corp. v.

Dexter, 330 S.W.3d 64, 79 (Ky. 2010)).

       In evaluating on the merits of Genie’s summary judgment motion, the Court must

determine if Plaintiff has presented proof of a triable issue: (1) whether the S-85 was defectively

designed at the time it was sold; and (2) whether the S-85’s alleged defective design caused

Decedent’s death. See Ostendorf, 122 S.W.3d at 535 (identifying that the defect is examined

through the lens of “what the manufacturer knew or should have known at the time the product

was sold.” (emphasis in original) (citations omitted)); Holbrook v. Rose, 458 S.W.2d 155, 157

(Ky. 1970) (“A plaintiff’s . . . claims of negligence . . . and strict liability . . . have [a] common

denominator which is that causation must be established.”).

       Plaintiff’s main contention regarding her defective design claim is that the S-85 should

have been equipped with an anti-entrapment device. (Pl.’s Mot. Summ. J. 2). Genie acknowledges

the existence of these safety devices when the subject boom lift was sold. (Def.’s Mot. Summ. J.

7). The OPS attaches to the basket of the S-85 and “provides [] protection for operators in the

event of contact with an overhead obstacle in certain applications.” (Def.’s Mot. Exclude Smith

Ex. 14, at 1). The OPA, on the other hand, “alert[s] ground personnel when an operator makes

contact with the platform control panel by interrupting boom movement, sounding an alarm[,] and

causing a light to flash.” (Def.’s Mot. Exclude Smith Ex. 14, at 1). The OPA utilizes “a pressure

sensitive horizontal bar that is fitted at around waist height below the boom lift’s control panel.

When pressure is placed on the bar, as may be the case if an operator makes contact with an

overhead obstacle, the system is activated.” (Def.’s Mot. Exclude Smith Ex. 14, at 1). Genie

acknowledges that these devices existed “[l]ong before [Decedent’s] accident,” but were optional

retrofits that could be purchased at the request of a customer. (Def.’s Mot. Summ. J. 7, 9). Plaintiff



                                                 38
has also proffered a third anti-entrapment device, referred to as “Skywire,” which Genie knew

about in 2008 and rejected for use on its products. (Pl.’s Resp. Def.’s Mot. Summ. J. 8-10; Def.’s

Mot. Exclude Test. Ex. 45, at 40, DN 158-21 [hereinafter Smith Rep.]; Def.’s Mot. Exclude Test.

Ex. 16, DN 157-18 [hereinafter Def.’s Mot. Exclude Smith Ex. 16]). The Skywire “consist[s] of

a wire stretched in front of the control panel of the basket. If the operator is pressed forward from

contacting an overhead obstruction, the wire will be tripped and the machine will stop

immediately . . . .” (Pl.’s Resp. Def.’s Mot. Summ. J. 8; Smith Rep. 21, 32). Plaintiff asserts that

the S-85 was defectively designed for not including some sort of anti-entrapment device.

                       a.      Defective Design

       Under Kentucky law, a product design is defective if it creates such a risk of injury that an

ordinarily prudent manufacturer, being aware of the risk, would not have put it on the market. C

& S Fuel, Inc. v. Clark Equip. Co., 552 F. Supp. 340, 344-45 (E.D. Ky. 1982); Nichols v. Union

Underwear Co., 602 S.W.2d 429, 433 (Ky. 1980)). “The maker is not required to design the best

possible product or one as good as others make or a better product than the one he has, so long as

it is reasonably safe.” Sturm, Ruger & Co., Inc. v. Bloyd, 586 S.W.2d 19, 21-22 (Ky. 1979). Genie

makes several arguments in support of its assertion that the S-85 was not defectively designed as

a matter of law.

       Simply put, there are genuine issues of material fact in this case as to whether the S-85 was

defectively designed which preclude summary judgment for Genie. The design of the S-85 allows

for an operator to move the machine from the basket while his back is turned to obstructions. A

jury could find that the speed at which the basket of the S-85 moves and its inertia create an

unreasonable risk of injury while operating the lift. (Def.’s Mot. Summ. J. 3-4; Smith Rep. 4;

Rasnic Rep. 15). Plaintiff has produced evidence that as early as 1994, Genie’s own warnings



                                                 39
identified the risk of crushing injuries while operating a S-85 from the basket, including the S-85

at issue in this case. (Smith Rep. 20, 23). Members of the boom lift industry identified the issue

of entrapment at least two years before the subject S-85 was sold in January 2010. (Smith Rep.

19, 21-22). Seven cases of serious injuries or death from entrapment involving a Genie product

occurred between 2003 and January 2010, and several other cases involving similar products from

other companies occurred during that period. (Smith Rep. Ex. D, at 1-2). Before the S-85 at issue

was sold, Genie was presented with a device that could prevent entrapment, which it rejected.

(Def.’s Mot. Exclude Smith Ex. 16, at 1-2).

       After the sale of the subject S-85, the industry continued to identify, promote awareness

of, and remedy the risk of entrapment. (Smith Rep. 23-33). Between the sale of this S-85 and

Decedent’s death, there were several more cases of serious injury and death from the use of similar

equipment, including Genie products. (Smith Rep. Ex. D, at 2-4). Genie itself explored remedying

the entrapment danger in late 2011, after eight months earlier asking the International Powered

Access Federation, an organization that sets industry standards for boom lifts, not to release a

publication that highlighted entrapment deaths. (Smith Rep. 24; Pl.’s Resp. Def.’s Mot. Summ. J.

Ex. 6, at 2). Genie finally employed anti-entrapment products as optional retrofits in late 2011,

2012, and 2014, after several other companies created similar devices before and during that

period. (Smith Rep. 22-31). Genie announced the creation of a different anti-entrapment device

in 2017. (Smith Rep. 33).

       Smith explained how the design of the S-85 fails to comport with engineering safety

standards. (Smith Rep. 10-17, 34-35). Rasnic explained how, after testing the S-85 and simulating

the subject accident with and without anti-entrapment devices, he believes an anti-entrapment

device would have saved Decedent’s life. (Rasnic Rep. 30-34). Indeed, Genie’s own testing



                                                40
reveals the success of the OPS. (Pl.’s Resp. Def.’s Mot. Summ. J. Ex. 25, DN 180-26). Apart

from Rasnic’s simulations, Genie and the industry have touted the effectiveness of anti-entrapment

devices. (Smith Rep. 27, 30-32, 35; Pl.’s Resp. Def.’s Mot. Summ. J. Ex. 8, DN 180-9).

       In the face of these facts, Genie has not established as a matter of law that the S-85 was not

defectively designed. Viewing the facts most favorably to the non-moving party, the defect in the

S-85 can be characterized as the ability to operate the S-85 from the basket with one’s back toward

an obstruction, such that the operator can be crushed between the basket of the S-85 and the

obstruction. A reasonable jury could find that a “prudent manufacturer of similar products fully

apprised of the condition and tendencies of the [S-85] when [] put [] into the stream of commerce”

would not have sold the S-85 because of that risk. Nichols, 602 S.W.2d at 433 (citation omitted).

                       b.      Causation

       Genie also contends that Plaintiff cannot satisfy the causation element of her products

liability claim. (Def.’s Mot. Summ. J. 2, 34-40; Def.’s Reply Mot. Summ. J. 2, 11-14). To be

clear, “[a] plaintiff’s . . . claims of negligence . . . and strict liability . . . have [a] common

denominator which is that causation must be established.” Holbrook v. Rose, 458 S.W.2d 155,

157 (Ky. 1970). “The causation analysis is the same under a negligence theory in a products

liability case as . . . under a strict liability theory.” Red Hed Oil, 292 F. Supp. 3d at 773 (internal

quotation marks omitted) (quoting Halsey v. AGCO Corp., No. 16-cv-461-JMH, 2017 WL

4767679, at *1 (E.D. Ky. Oct. 20, 2017)). To prove causation in a products liability case in

Kentucky, the “plaintiff has the burden . . . to establish causation under the substantial factor test—

that is, plaintiff must prove that defendant’s conduct was a substantial factor in bringing about a

plaintiff’s harm.” Id. (quoting King v. Ford Motor Co., 209 F.3d 886, 893 (6th Cir. 2000)).




                                                  41
        As the Sixth Circuit has explained, “expert testimony is required in a products liability case

only when the subject presented is so distinctly related to an area that is so far removed from the

grasp of the average lay person.” Stevens v. Keller Ladders, 1 F. App’x 452, 458 (6th Cir. 2001)

(applying Kentucky law) (citation omitted). “Expert testimony may be required in cases in which

the question is of a complex and technical nature such that a lay juror could not, without the aid of

the expert, infer that a defective condition of the product caused the product’s failure and caused

the injury to the plaintiff.” Id.

        Genie argues that, because this was an unwitnessed accident, causation can only be proved

through conjecture and speculation. (Def.’s Mot. Summ. J. 36-39). This contention would largely

eviscerate the practice of accident reconstruction and preclude such testimony in cases involving

unwitnessed accidents. Furthermore, the precise details preceding this accident are of little import,

as least according to Plaintiff. As explained by Smith and Rasnic, anti-entrapment devices are

supposed to prevent an operator from being crushed no matter the circumstance because such risks

are inherent in the general operation of the S-85. (Smith Rep. 20, 23). Moreover, Plaintiff has

eliminated other potential causes giving rise to Decedent’s accident—for example, there is no

proof of any manufacturing defect. (Def.’s Mot. Summ. J. 2; Def.’s Reply Mot. Summ. J. 1).

        Based on the facts as articulated above, a jury could also reasonably find the design of the

S-85 allowing entrapment was a “substantial factor in bringing about” Decedent’s death. Red Hed

Oil, 292 F. Supp. 2d at 773 (citations omitted). Genie urges that Plaintiff has presented no

competent expert to testify on causation. (Def.’s Mot. Summ. J. 35-36). As explained above,

however, the Court has deemed Rasnic an appropriate expert to testify regarding causation.

Furthermore, like expert testimony of design defects, expert testimony on causation is not always

needed in a product liability case. See Jarrett v. Duro-Med Indus., No. 05-102-JBC, 2008 WL



                                                 42
89932, at *6 (E.D. Ky. Jan. 8, 2008) (“In products liability cases, expert witnesses are generally

necessary to prove such matters as product defect and proximate causation, ‘unless of course the

nature of the defect and the resultant injuries are so obvious as to fall within the general knowledge

of the ordinary person.’” (emphasis added) (quoting Honaker v. Innova, Inc., No. 1:04-CV-

132(M), 2007 WL 1217744, at *2 (W.D. Ky. Apr. 23, 2007))). The crushing effect on a human

body caught between an industrial boom lift and the underside of a fixed structure in the absence

of an anti-entrapment device would appear to fit the category of injuries which are so obvious that

an ordinary person would not require an expert to explain the element of causation.

       The evidence presented in this case sufficiently creates a genuine issue of material fact as

to whether the S-85’s defective design was responsible for Decedent’s death. See Holbrook v.

Rose, 458 S.W.2d 155, 158 (Ky. 1970) (evidence must establish “a reasonable probability” that a

defect in the product was responsible for the harm) (citation omitted).

                       c.      Liability of Others

       Genie claims that other parties are to blame for Decedent’s death. (Def.’s Mot. Summ. J.

1-2, 4-7). Specifically, Genie argues: (1) Decedent should not have been operating the S-85

because he was not trained, authorized, or qualified to operate that machine, he violated Genie’s

warnings and instructions and KBR’s safety policies in doing so, and he should have been more

careful; (2) the S-85 was maintained in such poor condition that it should not have been in use; (3)

KBR chose not to purchase the optional secondary guarding device that was available for retrofit

before Decedent’s death. (Def.’s Mot. Summ. J. 1-2, 4-7, 8-9, 11-13, 15-17, 26-31; Def.’s Reply

Mot. Summ. J. 1-2, 9-10). All of Genie’s attempts to shift blame to other parties are unavailing in

the face of Kentucky’s application of the principle of comparative fault.




                                                 43
        The Kentucky Supreme Court in Owens Corning Fiberglas Corp. v. Parrish discussed

comparative fault in the context of products liability actions. The court held that in products

liability cases fault must be apportioned among all parties, including the plaintiff, whose conduct

has a causal connection to the alleged harm suffered by the plaintiff. Parrish, 58 S.W.3d at 470.

“‘Fault’ includes acts or omissions that are in any measure negligent or reckless toward the person

or property of the actor or others, or that subject a person to strict tort liability.” Id. at 473 (quoting

Unif. Comparative Fault Act note 10 at § 1(b), 12 U.L.A. 123 (Cum. Supp. 2000)). Genie’s

contention that the actions of other parties preclude the imposition of liability on itself are

unavailing because the principle of comparative fault holds all actors contributing to a plaintiff’s

harm are to be apportioned their respective fault. Id. at 481.

        Genie argues that the negligence of other parties involved in this case are superseding

causes that break the chain of causation relating to Genie’s actions. (Def.’s Mot. Summ. J. 39-40).

“A long line of Kentucky cases makes clear that a superseding cause is ‘an act of a third person or

other force which by its intervention prevents the actor from being liability for harm to another

which his antecedent negligence is a substantial factor in bringing about.’” Briscoe v. Amazing

Prods., Inc., 23 S.W.3d 228, 229 (Ky. App. 2000) (quoting Donegan v. Denney, 457 S.W.2d 953,

958 (Ky. 1970)). “A superseding cause is a factor of such extraordinary, unforeseeable nature as

to relieve the original wrongdoer of liability to the ultimate victim.” Briscoe, 23 S.W.3d at 229

(citing Montgomery Elevator Co., 676 S.W.2d at 780). Genie’s position on this point is without

merit. The creation of the anti-entrapment device by the boom lift industry before this S-85 was

sold supports the foreseeability of operators getting crushed in the basket of a boom lift without a

protective device. Moreover, the actions of the other actors in this case and the effects of those

actions on the resulting injury is a comparative fault question for the jury. See Parrish, 58 S.W.3d



                                                    44
at 479 (“If . . . the evidence does not permit apportionment of the damage between separate causes,

then comparative fault principles apply, and the trial court should instruct the jury to apportion

damages according to the proportionate fault of the parties.”). It is certainly not unforeseeable that

an employee may use a piece of equipment without adequate training, or that an employer may

poorly maintain a piece of equipment. (Def.’s Mot. Summ. J. 39-40); see Post v. Am. Cleaning

Equip. Corp., 437 S.W.2d 516, 521 (Ky. 1968) (“[T]he misuse or failure to follow directions may

be foreseeable.” (citation omitted)).

                        d.      Industry and Regulatory Standards, and Industry Practice

       Genie next posits that the S-85 satisfied all applicable industry and regulatory standards

and its design was consistent with industry practice. (Def.’s Mot. Summ. J. 2, 4, 9, 17, 29; Def.’s

Reply Mot. Summ. J. 1-2, 7-9). To the extent that Genie argues that its purported compliance with

industry standards absolves it of liability in this case as a matter of law, Kentucky’s highest court

in C.D. Herme, Inc. v. R. C. Tway Co., 294 S.W.2d 534 (Ky. 1956), flatly rejected this notion:

       As we conceive it, the reasonableness of the care has relation to the accomplishment
       of the end to be achieved, namely, a reasonably safe product. This in turn has
       relation to the risk involved if the product is not safe. The test is not what other
       manufacturers are doing, or what is customary in the trade or industry. Prosser
       says:

                 “Even an entire industry, by adopting careless methods to save time
                 and effort or money, cannot be permitted to set its own uncontrolled
                 standards. And if the only test is to be what has been done before,
                 no industry will have any great incentive to make progress in the
                 direction of safety.”

Id. at 537 (citations omitted).     As the Kentucky Supreme Court recognized in Nichols, a

manufacturer’s compliance with or deviation from industry standards in the design of a product is

a relevant factor, but is not conclusive in determining whether a product is defective. Nichols, 602

S.W.2d at 433.



                                                 45
                       e.      Availability of Optional Safety Device

       Genie also asserts that anti-entrapment devices, including those Plaintiff claims should

have been included on the S-85, were available for optional purchase. (Def.’s Mot. Summ. J. 2,

7, 11-13, 26-30; Def.’s Reply Mot. Summ. J. 1-2, 9-10). Genie argues that KBR or some other

relevant actor’s failure to purchase available guarding devices to prevent Decedent’s injury

exculpates Genie.

       As before, to the extent Genie attempts to blame another party for that party’s failure to

make the S-85 safe, that is an argument for apportionment of liability under the principle of

comparative fault, not an excuse for Genie’s fault. Further, to the extent Genie argues that a

customer’s failure to purchase and install optional safety equipment cuts off a manufacturer’s

liability for purported design defects, Kentucky law is directly opposite.14 (Def.’s Mot. Summ. J.

26-31); see Montgomery Elevator Co. v. McCullough by McCullough, 676 S.W.2d 776, 782 (Ky.

1984) (“[A]s a general rule the purchaser’s failure to remedy a defect in the product is no defense

for the manufacturer where the claim is based on the defective condition of the product at the time

of manufacture and is made on behalf of an ultimate user . . . who has not been adequately warned

of the danger. The manufacturer has a non-delegable duty to provide a product reasonably safe

for its foreseeable uses, a duty not abrogated by warning to the immediate purchaser.”); see also



14
  Genie also proposes that Plaintiff cannot prove that an alternative design would have prevented
Decedent’s death. (Def.’s Mot. Summ. J. 31-32; Def.’s Reply Mot. Summ. J. 2, 11). “[C]ourts in
Kentucky generally require a plaintiff to prove that a safer, feasible design alternative was
available to the manufacturer when it made the product.” Naise v. Unilever U.S., Inc., 975 F. Supp.
2d 727, 745-46 (W.D. Ky. 2013) (citations omitted). “It is well-settled that Plaintiffs are required,
by way of expert testimony, to provide proof of an alternative design through ‘competent evidence’
that there was available to Defendant a ‘practicable, feasible, safer, alternative design’ at the time
of manufacturing.” Estate of Bigham v. DaimlerChrysler Corp., 462 F. Supp. 2d 766, 776 (E.D.
Ky. 2006) (citation omitted). Plaintiff has proffered evidence that a feasible anti-entrapment
device would have prevented Decedent’s death, which has been ruled admissible above. (Rasnic
Rep. 3, 8, 10 n.3, 23, 25-26, 28, 30, 32-33).
                                                 46
Jordan v. Massey-Ferguson, Inc., 100 F.3d 956, 1996 WL 662874, at *4 n.1 (6th Cir. 1996) (citing

Pike v. Benchmaster Mfg. Co., 696 F.2d 38, 41-42 (6th Cir. 1982), as holding “that the

defectiveness under Kentucky law of a press which could be activated unwittingly and which

lacked an optional safety device was a jury question.”).

                       f.     Duty to Retrofit

       Genie also appears to contend that it had no duty to retrofit, or add an anti-entrapment

device after it sold the boom lift. Although the Kentucky Supreme Court in Ostendorf v. Clark

Equipment Co. refused to adopt a specific duty to retrofit, it did so recognizing “that duty is

superfluous in light of existing negligence and product liability doctrines.” Ostendorf, 122 S.W.3d

at 535 (citations omitted). Ostendorf held that the absence of the safety device at the time of sale

is already a relevant factor in determining whether a product has been defectively designed to

impose liability against the manufacturer. Id. Genie cannot escape liability simply because it later

made available for purchase an optional safety upgrade that could have prevented this injury. The

relevant inquiry is whether the absence of the safety upgrade at the time the S-85 was sold renders

the S-85 defectively designed.

       Genie additionally argues that guarding devices “can be useful tools in some environments,

[but] can negatively impact utility in others.” (Def.’s Mot. Summ. J. 9, 30-31). Genie correctly

cites that a manufacturer may not be liable for failing to install an optional safety device if that

safety device “interfere[s] with the overall utility of the product.” Jordan, 1996 WL 662874, at

*4 n.1. Plaintiff, however, points to numerous facts evidencing that the implementation of a

guarding device would not have interfered with the S-85’s overall utility. For example, Plaintiff

cites to Genie sales literature stating that the OPS “offers excellent visibility and virtually no

obstruction to the desired work area.” (Pl.’s Resp. Def.’s Mot. Summ. J. Ex. 9, at 4, DN 180-10).



                                                 47
Plaintiff also identifies an internal email in which a Genie employee acknowledges that its

competitor made the OPA a standard feature on its units. (Pl.’s Resp. Def.’s Mot. Summ. J. Ex.

20, DN 180-21).

                        g.      Evidentiary Challenges

          Finally, Genie takes issue with some of Plaintiff’s purported proof in two ways. First,

Genie argues that some of the evidence Plaintiff relies upon is inadmissible evidence of subsequent

remedial measures. (Def.’s Reply Mot. Summ. J. 1, 5-7). Specifically, Genie argues that evidence

of the actions Genie took after the subject accident to prevent operator injury should be excluded.

“Under Rule 407 of the Federal Rules of Evidence, subsequent design changes are not admissible

to prove a design defect, but may be admitted to prove the feasibility of precautionary measures,

if disputed.” Siegel v. Dynamic Cooking Sys., Inc., 501 F. App’x 397, 405 (6th Cir. 2012) (citing

Bauman v. Volkswagenwerk Aktiengesellschaft, 621 F.2d 230, 233 (6th Cir. 1980)) (emphasis

added).     But Genie has disputed the feasibility of the mandatory implementation of anti-

entrapment devices, claiming anti-entrapment devices “can be useful tools in some environments,

[but] can negatively impact utility in others.” (Def.’s Mot. Summ. J. 9, 30-31). “[M]ost courts

read the feasibility exception . . . more broadly to apply where the defendant claims only that a

remedial measure was not technologically feasible or cost effective.” 23 Wright & Miller, supra,

§ 5289 (citations omitted). Genie’s request to prohibit evidence of subsequent remedial measures

in this instance is therefore unavailing so long as it asserts feasibility as an excuse for selling this

boom lift without an available safety device.

          Genie’s second evidentiary challenge is that some of Plaintiff’s proof of substantially

similar accidents is inadmissible. (Def.’s Reply Mot. Summ. J. 1, 5-7). Specifically, Genie wishes

to exclude evidence of other entrapment deaths. “[P]rior accidents must be ‘substantially similar’



                                                  48
to the one at issue before they will be admitted into evidence. Substantial similarity means that

the accidents must have occurred under similar circumstances or share the same cause.” Rye v.

Black & Decker Mfg. Co., 889 F.2d 100, 102 (6th Cir. 1989) (citations omitted). The trial court

has great latitude in admitting or excluding evidence of prior and subsequent accidents to show

causation and danger of the product. Bush v. Michelin Tire Corp., 963 F. Supp. 1436, 1451 (W.D.

Ky. 1996); Rye, 889 F.2d at 101-02.

       Smith’s Report includes a compilation of entrapment death accidents. (Smith Rep. 19-20;

Smith Rep. Ex. D, at 1-4). According to the descriptions of the accidents and reasonable inferences

made therefrom, the cited entrapment death scenarios have numerous characteristics in common—

operators standing in the basket of the lift, working in high areas, becoming crushed between an

overhead obstruction and the basket, usually the control panel, while the location of the basket was

changing. (Smith Rep. 9, 35; Smith Rep. Ex. D, at 1-4). Notably, there was no evidence of a

machine malfunction in any of these cited accidents. (Smith Rep. 35; Smith Rep. Ex. D, at 1-4).

All of the comparator entrapment deaths and injuries shared the same cause as well—an operator

changing the location of the basket, exposed to obstacles that crushed the operator between such

obstacles and the basket. According to Plaintiff’s proof, the root cause of the cited entrapment

deaths is evidenced by the fact that the entire boom lift industry developed anti-entrapment devices

targeting that root cause in an attempt to eliminate the danger. See Clark v. Chrysler Corp., 310

F.3d 461, 473 (6th Cir. 2002), overruled on other grounds as recognized by Reynolds v.

Freightliner LLC, No. 05-70-GFVT, 2006 WL 5249744, at *9 n.12 (E.D. Ky. June 21, 2006) (“The

substantial similarity rule does not require identical products; nor does it require us to compare the

products in their entireties. The rule requires substantial similarity among the variables relevant




                                                 49
to the plaintiff’s theory of defect.”). At this juncture, it appears Plaintiff’s evidence of other

accidents will be admissible.

       At the end of the day, Plaintiff has established genuine issues of material fact that must be

resolved by a jury. Genie’s motion for summary judgment will be granted as to Plaintiff’s

manufacturing and failure-to-warn defect claims, but denied as to those product liability claims

based on design defect.15

               2.      Defendant’s Motion for Partial Summary Judgment

       In addition to challenging the merits of Plaintiff’s claims, Genie moves for partial summary

judgment on Plaintiff’s claim for punitive damages. (Def.’s Mot. Partial Summ. J. 1). “In order

to justify punitive damages, there must be first a finding of failure to exercise reasonable care, and

then an additional finding that this negligence was accompanied by wanton or reckless disregard

for the lives, safety, or property of others.” Horton v. Union Light, Heat & Power Co., 690 S.W.2d

382, 389-90 (Ky. 1985). “Even when a single act of negligence might not constitute gross

negligence, gross negligence may result from several acts.” Id. at 338. “The threshold for the

award of punitive damages is whether the misconduct was ‘outrageous’ in character, not whether

the injury was intentionally or negligently inflicted.” Peoples Bank of N. Ky., Inc. v. Crowe Chizek

& Co., 277 S.W.3d 255, 267 (Ky. App. 2008) (citation omitted). Reckless disregard for the rights

of others may be implied from the nature of the misconduct. Id. It is the flagrant indifference to

the safety of others that justifies an award of punitive damages. See Bowling Green Mun. Utils. v.

Atmos Energy Corp., 989 S.W.2d 577, 581 (Ky. 1999). Moreover, to support an award of punitive



15
  As a final matter, Plaintiff seeks to file a sur-reply to clear up a discrepancy about the testimony
of Rasnic in another case regarding the design defect of the S-85. (Pl.’s Mot. Leave File Sur-Reply
2-3). Because the Court has already ruled in Plaintiff’s favor on the claim addressed in the
proposed the sur-reply, this motion will be denied as moot. See Alfaro v. Outback Steakhouse of
Fla., LLC, No. 1:18-CV-00009-GNS-HBB, 2018 WL 5636159, at *4 (W.D. Ky. Oct. 31, 2018).
                                                 50
damages Kentucky law requires a finding of a failure to exercise even slight care. See Phelps v.

Louisville Water Co., 103 S.W.3d 46, 51-52 (Ky. 2003). “The plaintiff must establish the reckless

or wanton disregard for others by clear and convincing evidence. Colyer v. Speedway, LLC, 981

F. Supp. 2d 634, 645 (E.D. Ky. 2013) (citing Embry v. Geo, 478 F. Supp. 2d 914, 920 (E.D. Ky.

2007)).

          There are genuine issues of material fact in this case that preclude summary judgment

regarding punitive damages. Plaintiff has identified evidence upon which a jury may find that

Genie was grossly negligent in selling the S-85 without an anti-entrapment device. Genie’s actions

before and after the sale of this S-85 in January 2010, coupled with its alleged knowledge of the

risk of crush injuries such as Decedent’s and rejection of two potential anti-entrapment devices,

could suggest a reckless disregard for the safety of its S-85 operators. Even with knowledge of

potential crushing accidents as early as 1994 and in the face of several prior similar incidents

involving serious physical injury and death, Genie declined to use an anti-entrapment device it

knew about long before Genie sold this S-85. (Smith Rep. 19-23; Smith Rep. Ex. D, at 1-4; Def.’s

Mot. Exclude Smith Ex. 16, at 1-2).        In the wake of multiple further entrapment deaths,

communications among Genie employees suggest that Genie consistently lagged behind the

industry in its development and standardization of anti-entrapment devices. (Pl.’s Resp. Def.’s

Mot. Summ. J. Ex. 20, at 2; Pl.’s Resp. Def.’s Mot. Summ. J. Ex. 21, at 2; Pl.’s Resp. Def.’s Mot.

Summ. J. Ex. 22, at 2). Genie’s excuses for its lag, mostly the feasibility of the implementation of

anti-entrapment devices, are refuted by Smith. (Smith Rep. 27, 30-32, 35, 37-42; Pl.’s Resp. Def.’s

Mot. Summ. J. Ex. 8).

          Genie claims that its compliance with industry standards precludes any punitive damages

liability it may owe to Plaintiff. (Def.’s Mot. Partial Summ. J. 20-21). However, “mere



                                                51
compliance with regulatory products standards, either mandatory or voluntary, does not

automatically foreclose a punitive damages jury instruction.” Nissan Motor Co., Ltd. v. Maddox,

486 S.W.3d 838, 843 (Ky. 2015).

       Genie also proposes that the testing conducted on the S-85 eliminates punitive damages

liability. (Def.’s Mot. Partial Summ. J. 21-22). Yet, “[i]n . . . cases involving severe permanent

injury and a manufacturer’s grossly deficient testing, comparable punitive damage awards have

been upheld.” Sufix, U.S.A., Inc. v. Cook, 128 S.W.3d 838, 842 (Ky. App. 2004) (citations

omitted). Product testing is simply one of many factors to be considered by the trier of fact in

determining whether punitive damages can be awarded. Maddox, 486 S.W.3d at 843. Genie does

not articulate why its testing of the S-85 outweighs consideration of the facts supporting Plaintiff’s

claim for punitive damages. A jury could certainly conclude that Genie acted recklessly in

deciding not to include any anti-entrapment device on its boom lift. Plaintiff has satisfactorily met

her burden of establishing a genuine issue of material fact as to whether Genie acted with the

requisite mental state warrants imposition of punitive damages, precluding summary judgment for

Genie on this issue.

                                      IV.     CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that:

       1.      All parties’ motions to exceed page limits (DN 159, 166, 182) are GRANTED.

       2.      Plaintiff’s Motion to Seal (DN 183) is GRANTED, and DN 184 shall be sealed.

       3.      Defendant’s Motion for Summary Judgment (DN 164) is GRANTED IN PART

and DENIED IN PART. Plaintiff’s product liability claims based on manufacturing and failure-

to-warn defects are DISMISSED WITH PREJUDICE. Plaintiff’s product liability claims based

on design defects SURVIVE.



                                                 52
      4.     All parties’ motions to exclude each other’s expert witnesses (DN 157, 160, 161,

162, 169), and Defendant’s Partial Motion for Summary Judgment (DN 167) are DENIED.

      5.     Plaintiff’s Motion for Leave to File Sur-Reply (DN 197) is DENIED AS MOOT.




                                                             March 11, 2020


cc:   counsel of record




                                            53
